Exhibit 10.25

LEASE

BY AND BETWEEN

ELECTRONICS FOR IMAGING, INC.,

a Delaware corporation

as Tenant

and

GILEAD SCIENCES, INC.

a Delaware corporation

as Landlord

November 1, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

 

REFERENCE

     1   

1.1

 

References

     1   

ARTICLE 2

 

LEASED PREMISES, TERM AND POSSESSION

     4   

2.1

 

Demise Of Leased Premises

     4   

2.2

 

Right To Use Outside Areas and Café Facilities

     4   

2.3

 

Lease Commencement Date And Lease Term

     4   

2.4

 

“AS IS” Condition of Leased Premises, Performance Of Improvement Work;
Acceptance Of Possession

     4   

2.5

 

Furniture

     5   

2.6

 

Surrender of Possession

     5   

2.7

 

Holding Over

     6   

ARTICLE 3

 

RENT, LATE CHARGES AND SECURITY DEPOSITS

     7   

3.1

 

Additional Rent

     7   

3.2

 

Late Charge And Interest On Rent In Default

     7   

3.3

 

Payment Of Rent and Other Payments

     8   

ARTICLE 4

 

USE OF LEASED PREMISES AND OUTSIDE AREA

     8   

4.1

 

Permitted Use

     8   

4.2

 

General Limitations On Use

     8   

4.3

 

Noise And Emissions

     8   

4.4

 

Parking

     8   

4.5

 

Signs

     9   

4.6

 

Compliance With Laws And Private Restrictions

     9   

4.7

 

Compliance With Insurance Requirements

     9   

4.8

 

Landlord’s Right To Enter

     9   

4.9

 

Use Of Outside Areas

     9   

4.10

 

Environmental Protection

     10   

4.11

 

Construction Activities

     11   

4.12

 

Rules And Regulations

     11   

4.13

 

Reservations

     11   

ARTICLE 5

 

REPAIRS, MAINTENANCE, SERVICES AND UTILITIES

     11   

5.1

 

Repair And Maintenance

     11   

5.2

 

Utilities and Services

     12   

5.3

 

Access Control

     13   

5.4

 

Energy And Resource Consumption; Traffic Management System

     13   

5.5

 

Limitation Of Landlord’s Liability

     13   

5.6

 

Shipping and Receiving Area

     13   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 6

 

ALTERATIONS AND IMPROVEMENTS

     13   

6.1

 

By Tenant

     13   

6.2

 

Ownership of Improvements

     14   

6.3

 

Alterations Required By Law

     14   

6.4

 

Liens

     14   

6.5

 

Communications Equipment on Roof

     14   

ARTICLE 7

 

ASSIGNMENT AND SUBLETTING BY TENANT

     14   

7.1

 

By Tenant

     14   

7.2

 

Merger, Reorganization, or Sale of Assets

     15   

ARTICLE 8

 

LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY

     15   

8.1

 

Limitation On Landlord’s and Owner’s Liability And Release

     15   

8.2

 

Indemnification

     16   

ARTICLE 9

 

INSURANCE

     16   

9.1

 

Tenant’s Insurance

     16   

9.2

 

Landlord’s Insurance

     17   

9.3

 

Mutual Waiver Of Subrogation

     17   

ARTICLE 10

 

DAMAGE TO LEASED PREMISES

     17   

10.1

 

Landlord’s Duty To Restore

     17   

10.2

 

Insurance Proceeds

     17   

10.3

 

Landlord’s Right To Terminate

     17   

10.4

 

Tenant’s Right To Terminate

     18   

10.5

 

Tenant’s Waiver

     18   

ARTICLE 11

 

CONDEMNATION

     18   

11.1

 

Tenant’s Right To Terminate

     18   

11.2

 

Landlord’s Right To Terminate

     18   

11.3

 

Restoration

     18   

11.4

 

Temporary Taking

     18   

11.5

 

Division Of Condemnation Award

     18   

11.6

 

Taking Defined

     18   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 12

 

DEFAULT AND REMEDIES

     19   

12.1

 

Events Of Tenant’s Default

     19   

12.2

 

Landlord’s Remedies

     19   

12.3

 

Landlord’s Default And Tenant’s Remedies

     20   

12.4

 

Limitation Of Tenant’s Recourse

     20   

12.5

 

Limitation of Landlord’s Recourse; Tenant’s Waiver

     20   

ARTICLE 13

 

GENERAL PROVISIONS

     21   

13.1

 

Taxes On Tenant’s Property

     21   

13.2

 

Subordination To Mortgages

     21   

13.3

 

Tenant’s Attornment Upon Foreclosure

     21   

13.4

 

Mortgagee Protection

     21   

13.5

 

Estoppel Certificate

     21   

13.6

 

Transfer By Landlord

     21   

13.7

 

Force Majeure

     22   

13.8

 

Notices

     22   

13.9

 

Definitions

     22   

13.10

 

General Waivers

     23   

13.11

 

Governing Law; Waiver of Trial by Jury

     23   

13.12

 

Miscellaneous

     23   

ARTICLE 14

 

CORPORATE AUTHORITY; BROKERS AND ENTIRE AGREEMENT

     23   

14.1

 

Corporate Authority

     23   

14.2

 

Brokerage Commissions

     24   

14.3

 

Entire Agreement

     24   

14.4

 

Landlord’s Representations

     24   

ARTICLE 15

 

OPTION TO EXTEND

     24   

EXHIBIT A-1

 

LEGAL DESCRIPTION OF PROJECT

  

EXHIBIT A-2

 

LEGAL DESCRIPTION OF PROPERTY

  

EXHIBIT B

 

SITE PLAN

  

EXHIBIT C

 

FLOOR SPACE PLAN FOR PORTION OF FLOOR 3 ADDITIONAL FLOOR AND REMAINDER

  

EXHIBIT D

 

INTENTIONALLY OMITTED

  

EXHIBIT E

 

BUILDING RULES & REGULATIONS

  

EXHIBIT F

 

FORM OF ESTOPPEL CERTIFICATE

  

EXHIBIT G

 

SATELLITE DISH PROVISIONS

  

EXHIBIT H

 

CAFÉ FACILITIES PROVISIONS

  

 

iii



--------------------------------------------------------------------------------

THIS LEASE, dated November 1, 2012 (the “Effective Date”) is made by and between
ELECTRONICS FOR IMAGING, INC., a Delaware corporation (“Tenant”) and GILEAD
SCIENCES, INC., a Delaware corporation (“Landlord”).

RECITALS

A. On the Effective Date, Landlord purchased that certain real property commonly
known as 303 Velocity Way, Foster City, California from Tenant pursuant to that
certain Purchase and Sale Agreement and Joint Escrow Instructions dated July 18,
2012 as amended by that certain Amendment No. 1 dated November 1, 2012 (as
amended, the “Purchase Agreement”).

C. Pursuant to the terms of the Purchase Agreement, Tenant agreed to lease from
Landlord, and Landlord agreed to lease to Tenant, that certain portion of the
Property described below as the “Leased Premises”, and the parties have
therefore agreed to enter into this Lease. As used in this Lease, the
capitalized term “Lease” shall mean and refer to this Lease.

ARTICLE 1

REFERENCE

1.1 References. All references in this Lease (subject to any further
clarifications contained in this Lease) to the following terms shall have the
following meaning or refer to the respective address, person, date, time period,
amount, percentage, calendar year or fiscal year as below set forth:

 

Landlord’s Address for Notices:   

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, California 94404

Attention: Jeff Lang

Facsimile: (650) 522-5455

 

with a copy to:

 

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, CA 94404

Attention: Legal Department

Facsimile: (650) 522-5771

Landlord’s Representative:   

Jeff Lang

Tel: (650) 522-1819

Tenant’s Address for Notices:   

Electronics For Imaging, Inc.

303 Velocity Way

Foster City, California 94404

Attention: Roger Wang

Facsimile: (650) 357-3598

 

with a copy to:

 

Electronics For Imaging, Inc.

303 Velocity Way

Foster City, California 94404

Attention: General Counsel

Facsimile: (650) 357-3776

Tenant’s Representative:   

Roger Wang

Tel: (650) 357-3186

Lease Commencement Date:    The Effective Date



--------------------------------------------------------------------------------

Lease Term:   

Portion of Third Floor: thirty (30) days after the Effective Date

 

Additional Floor: one hundred eighty (180) days after the Effective Date

 

Remainder: three hundred sixty-five (365) days after the Effective Date

Option to Extend    One option to extend the Lease Term with respect to up to
three (3) floors of the Remainder for up to three (3) additional months in
accordance with Article 15 Lease Expiration Date    The last day of the Lease
Term for each Portion of the Leased Premises as provided above. Total due @
lease execution    $0 Late Charge Amount:    Five percent (5%) of the Delinquent
Amount Tenant’s Required Liability Coverage:    $5,000,000 Combined Single Limit
Broker(s):    None Project:    That certain real property located in the City of
Foster City, County of San Mateo, California, more particularly described on
Exhibit A-1 attached hereto and commonly known as 301 & 303 Velocity Way, Foster
City, CA. Property:    The land, buildings, landscaping, parking spaces,
roadways, walkways and any other improvements or fixtures on the land, located
in the City of Foster City, County of San Mateo, State of California, and
legally described on Exhibit A-2 attached hereto. Building:    One ten
(10) story steel frame office building consisting of approximately 293,752
rentable square feet, located on the Property, commonly known as 303 Velocity
Way, Foster City, California and in which the Leased Premises are located (the
“Building”), as shown on Exhibit B hereto. Outside Areas:    The “Outside Areas”
shall mean all areas within the Property which are located outside the Building,
such as pedestrian walkways, loading docks, bike racks, parking areas,
landscaped areas, open areas and enclosed trash disposal areas. Leased Premises:
  

Certain interior space within the Building, consisting of:

 

(1) The Portion of the Third Floor (“Portion of Third Floor”) identified in the
Floor Plan attached hereto as Exhibit C (“Floor Plan”) consisting of the
rentable square feet (“rsf” or “rentable square feet”) identified thereon;

 

(2) The      Floor (“Additional Floor”) consisting of the rsf identified in the
Floor Plan; and

 

 

2



--------------------------------------------------------------------------------

  

(3) Floors 1-2, 4, 6 - 10 (less the Additional Floor) (collectively, the
“Remainder”), each consisting of the rsf identified on the Floor Plan for each
such floor.

 

The rsf of the Leased Premises reflects a customary load factor for common
areas, including common areas of the first floor.

 

For purposes of this Lease, each portion of the Leased Premises is agreed and
stipulated to contain said number of rentable square feet. The Leased Premises
are outlined on the Floor Plan attached hereto as Exhibit C. The Portion of the
Third Floor, the Additional Floor and the Remainder are each referred to in this
Lease as a Portion of the Leased Premises and collectively as the Leased
Premises.

Café:    During the term of this Lease, Tenant shall be entitled to use the Café
facilities located on the first floor of the Building pursuant to Section 2.2
and Exhibit H. Permitted Use:    All current uses of Tenant of the Leased
Premises in connection with the operation of Tenant’s business (and, for
clarity, excluding subleasing by Tenant of the Leased Premises) as of the
Effective Date of the Purchase Agreement, including general office and
administrative uses, shipping and receiving, corporate gym, and IT support
center, each consistent with the Class A office nature of the Property, and in
strict accordance with all Laws and Private Restrictions. Parking Spaces:    A
number of spaces sufficient for Tenant’s requirements on an undesignated and
unreserved basis in the parking areas of the Project depicted on Exhibit B.
Exhibits:   

The term “Exhibits” shall mean the Exhibits of this Lease which are described as
follows:

 

Exhibit A-1 – Legal Description of the Project

 

Exhibit A-2 – Legal Description of the Property

 

Exhibit B – Site Plan - Project, Building, Parking Areas

 

Exhibit C – Floor Plan

 

Exhibit D – Intentionally Omitted

 

Exhibit E – Rules and Regulations

 

Exhibit F – Form of Tenant Estoppel Certificate

 

Exhibit G – Satellite Dish Provisions

 

Exhibit H – Café Facilities Provisions

 

3



--------------------------------------------------------------------------------

ARTICLE 2

LEASED PREMISES, TERM AND POSSESSION

2.1 Demise Of Leased Premises. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord solely for Tenant’s own use in the conduct of
Tenant’s business and for no other purpose. Tenant’s lease of the Leased
Premises, together with the right to use the Outside Areas and Café Facilities
as described in Paragraph 2.2 below, shall be conditioned upon and be subject to
the continuing compliance by Tenant with (i) all the terms and conditions of
this Lease, (ii) all Laws governing the use of the Leased Premises, the
Property, and the Project, (iii) all Private Restrictions, easements and other
matters now or hereafter of public record and of which Tenant has been given
written notice respecting the use of the Leased Premises, the Property, and the
Project, and (iv) the Rules and Regulations (as defined in Paragraph 4.12).
Notwithstanding any provision of this Lease to the contrary, Landlord hereby
reserves to itself and its designees all rights of access, use and occupancy of
the Building roof and Tenant shall have no right of access, use or occupancy of
the Building roof, except to access and maintain any existing satellite
apparatus installed as of the Effective Date in accordance with Section 6.5.
Tenant shall have access to the Leased Premises twenty-four (24) hours a day,
seven (7) days a week and three hundred sixty-five (365) days a year.

2.2 Right To Use Outside Areas and Café Facilities. Tenant, its agents,
employees, contractors and invitees (collectively, “Tenant’s Agents”) shall have
the right (in conjunction with all other tenants of the Building) to use the
first floor lobby (including the hallway to the elevator and stairwells), and
those portions of the Outside Areas as may be designated in writing by Landlord
from time to time. In addition, Landlord shall make available to Tenant and its
employees, the café facility located on the first floor of the Building,
including the Ancillary Facilities as defined in Exhibit H (“Café Facilities”),
pursuant to Exhibit H. Tenant’s right to so use the Café Facilities and the
Outside Areas shall be subject to the limitations on such use as set forth in
Article 1, Exhibit H and in the Rules and Regulations, and shall terminate
concurrently with any termination of this Lease. Only to the extent required by
law, Tenant shall be permitted to use the skyway between the Building and the
building located at 301 Velocity Way, Foster City, CA as an emergency exit.

2.3 Lease Commencement Date And Lease Term. The date on which the term of this
Lease shall begin (the “Lease Commencement Date”) is the Effective Date. The
Lease Term shall be that period of time commencing on the Lease Commencement
Date and, as to each Portion of the Leased Premises, ending on the date set
forth below:

 

Portion of Premises

  

Lease Expiration Date

(i) Portion of the Third Floor                30 days after the Effective Date
(ii) Additional Floor                180 days after the Effective Date (iii)
Remainder                365 days after the Effective Date, unless extended
pursuant to the Extension Option (as defined in Article 15)

2.4 “AS IS” Condition of Leased Premises, Performance Of Improvement Work;
Acceptance Of Possession. The Leased Premises as furnished by Landlord consist
of the improvements as they exist as of the Effective Date, including existing
emergency back up power circuits in the Leased Premises, and Landlord shall have
no obligation for construction work or improvements on or to the Leased
Premises, the Building or the Project. Tenant is thoroughly familiar with all
aspects of the Leased Premises, the Building and the Project, and is satisfied
that it is in an acceptable condition and meets Tenant’s needs. Tenant does not
rely on, and Landlord does not make, any express or implied representations or
warranties as to any matters including, without limitation, (a) the physical
condition of the Property, the Building and the Building Systems, (including,
without limitation, indoor air quality), (b) the existence, quality, adequacy or
availability of utilities serving the Property, (c) the use, habitability,
merchantability, fitness or suitability of the Leased Premises for Tenant’s
intended use, (d) the likelihood of deriving business from Tenant’s location or
the economic feasibility of Tenant’s business, (e) Hazardous Materials in the
Leased Premises, or on, in under or around the Property, (f) zoning,
entitlements or any laws, ordinances or regulations which may apply to Tenant’s
use of the Leased Premises or business operations, or the Property’s compliance
with Laws, or (g) any other matter. By taking delivery of the Leased Premises,
Tenant formally accepts Leased Premises in their “AS IS” condition. Landlord
reserves the right, at any time and from time to time, to make alterations,
additions, repairs or improvements to or in or to decrease the size or area of
all or any part of the Building, the fixtures and equipment therein and the
parks, plazas and walkways outside the Building, including, without limitation,
(a) the “Building Systems” (defined herein as the heating, ventilating,
air-conditioning, plumbing, electrical, fire protection, life safety, security
and other mechanical, electrical and communications systems of the Building),
(b) the common areas, and (c) all other parts of the Building, and to change the
arrangement and/or location of entrances or passageways, doors and doorways,
corridors, elevators, stairs, toilets and other public parts of the Building;
provided that any such alterations, additions, repairs or improvements shall not
materially diminish the quality of services being provided to Tenant or
unreasonably interfere with Tenant’s use of, or access to the Premises.

 

 

4



--------------------------------------------------------------------------------

2.5 Furniture. As used herein “Furniture” shall mean the “Retained Personal
Property” as defined in Purchase Agreement. Furniture in the Building as of the
Effective Date remains the sole and exclusive property of Tenant. As of the
Closing Date under the Purchase Agreement and concurrent Effective Date of this
Lease, Tenant acknowledges that the Furniture in the Leased Premises has not
transferred to Landlord’s ownership or control. Accordingly, Landlord provides
no representation or warranty, express or implied, whatsoever as to the
condition of the Furniture or its suitability for Tenant’s intended use, and
shall have no obligations to provide any additional workstations, furniture,
office equipment, casework or cabling to Tenant. Upon expiration or sooner
termination of the Lease, Tenant shall remove all such Furniture in accordance
with the obligations of Section 2.6 applicable to Tenant’s personal property.
Notwithstanding the foregoing, Tenant grants to Landlord a license to use the
furniture located in the Café Facilities and the lobby of the Building
(collectively, the “Common Area Furniture”) during the Lease Term, on the
express condition that Landlord accepts such Common Area Furniture in its “AS
IS” condition as of the Lease Commencement Date, without any representation or
warranty, express or implied, whatsoever by Tenant as to the condition of such
Common Area Furniture, or its suitability for Landlord’s intended use. Upon
expiration or sooner termination of this Lease, Landlord shall surrender
possession of such Common Area Furniture to Tenant in the same condition as it
was in on the Lease Commencement Date, reasonable wear and tear, damage from any
peril described in Article 10, and any damage caused by Tenant or Tenant’s
Agents excepted. Tenant shall remove such Common Area Furniture in accordance
with the obligations of Section 2.6 applicable to Tenant’s personal property;
provided, that Tenant shall have the option to convey the Common Area Furniture
to Landlord as of the expiration or earlier termination of this Lease for the
sum of One Dollar ($1.00) by written notice to Landlord delivered thirty
(30) days prior to the expiration or earlier termination of this Lease. If
Tenant makes such election, Tenant shall convey the Common Area Furniture to
Landlord concurrently with the expiration or earlier termination of this Lease
in its then-existing “AS IS” condition without representation or warranty of any
kind or nature except warranty as to title free and clear of liens.

2.6 Surrender of Possession.

(a) Early Surrender. Tenant shall have the right to surrender possession of the
Portion of the Third Floor, the Additional Floor, or any entire floor within the
Remainder which such entire floor shall be deemed the “Portion of the Leased
Premises” for purposes of this Section 2.6, prior to the Lease Expiration Date
applicable to such specified Portion of the Leased Premises by delivering
written notice (“Surrender Notice”) to Landlord, specifying the surrendered
Portion of the Leased Premises and the effective date of such surrender, no less
than twenty (20) days prior to surrendering possession of such specified Portion
of the Leased Premises to Landlord. If Tenant surrenders possession of a
specified Portion of the Leased Premises prior to its applicable Lease
Expiration Date in accordance with this Section, Tenant shall perform all
obligations under Section 2.6(b) by the date set forth in its Surrender Notice.

(b) Surrender Obligations. Immediately prior to the Lease Expiration Date as the
same may be extended with respect to the Remainder pursuant to the Extension
Option, or an earlier surrender in accordance with Section 2.6(a) as to a
specified Portion of the Leased Premises, or upon the sooner termination of this
Lease, Tenant shall remove all of Tenant’s Furniture from within the specified
Portion of the Leased Premises, and shall vacate and surrender the specified
Portion of the Leased Premises to Landlord in the same condition, broom clean,
as existed upon the Lease Commencement Date, reasonable wear and tear and damage
from any peril described in Article 10 excepted. Notwithstanding the foregoing,
Tenant may leave in place any conduit, cabling or wires existing within walls,
ceilings or risers. Tenant shall have no obligation to patch or refinish any
screw holes, fastener holes or similar damage that result from removal of
Tenant’s Furniture within the interior of the Leased Premises. By the Lease
Expiration Date applicable to a specified Portion of the Leased Premises, Tenant
shall mark with identifying tabs all cabling and wires within walls, ceilings
and risers to be surrendered in place at Lease Expiration and cause any exposed
wires or cables to be capped in a safe condition. Landlord shall not be
obligated to perform any modification of any Portion of the Leased Premises in
connection with Tenant’s consolidation from the Portion of the Third Floor or
Additional Floor into the Remainder or between areas within the Remainder. Prior
to the Lease Expiration Date for the last Portion of the Leased Premises
occupied by Tenant, Tenant shall remove all of Tenant’s signage (other than any
signs installed by Landlord) and any other personal property of Tenant from the
exterior of the Building and the Outside Areas, and shall repair any damage
caused by such removal; provided that Tenant shall not be obligated to repair or
restore discoloration of any surface resulting from removal of signage.
Notwithstanding the foregoing, Tenant shall not be obligated to remove the
satellite system from the roof of the Building and, if not removed by Tenant by
the Lease Expiration Date, such satellite system shall become the property of
Landlord. Additionally, if Tenant made alterations to the Premises during the
Lease Term, Tenant shall, at the written request of Landlord, upon the
expiration of the Lease Term applicable to the Portion of the Leased Premises in
which such alterations are located, or upon sooner surrender thereof in
accordance with Section 2.6(a) or termination of the Lease, remove any such
improvements and repair all damage caused by such removal. If any Portion of the
Leased Premises (and the Building, the roof and the Outside Areas, to the extent
applicable) are not surrendered to Landlord in the condition required by this
paragraph at the applicable Lease Expiration Date or sooner surrender thereof in
accordance with Section 2.6(a) or termination of this Lease, Landlord may
following five (5) days’ prior written notice to Tenant and Tenant’s failure to
cure within such five (5) day period, at Tenant’s expense, so remove Tenant’s
signs, property and/or improvements not so removed and make such repairs and
replacements not so made or hire a third party to do so, at Tenant’s expense.
All Furniture and signage not removed by Tenant within the stated five (5) day
cure period shall be deemed abandoned and may be retained or disposed of by
Landlord at Tenant’s expense. Tenant shall be liable to Landlord for all costs
incurred by Landlord in accordance with this Section, together with interest on
all costs so incurred from the date paid by Landlord at the Interest Rate until
paid. Tenant shall pay to Landlord the amount of all costs so incurred plus such
interest thereon, within thirty (30) days of receipt of Landlord’s billing
Tenant for same.

 

5



--------------------------------------------------------------------------------

2.7 Holding Over.

(a) Penalty Payments. This Lease shall terminate as to a specified Portion of
the Leased Premises without further notice on the Lease Expiration Date
applicable to such Portion of the Leased Premises (as set forth in Article 1) as
the same may be extended with respect to the Remainder in accordance with the
Extension Option. Tenant acknowledges that if Tenant holds over without
Landlord’s consent, such holding over may compromise or otherwise affect
Landlord’s ability to occupy the Premises for the operation of Landlord’s
business. Tenant therefore agrees that, if for any reason Tenant fails to
surrender a Portion of the Leased Premises by the Lease Expiration Date
applicable to such Portion of the Leased Premises, Landlord shall be entitled to
damages for the detriment caused thereby, but that it is extremely difficult and
impractical to ascertain the extent of such damages. Therefore, if Tenant fails
to surrender a specified Portion of the Leased Premises upon the expiration the
Lease Term applicable thereto or upon termination of this Lease, in addition to
the payment of Holdover Rent in accordance with Section 2.7(b), and without
limiting Landlord’s right to exercise its remedies under law to recover
possession of such specified Portion of the Leased Premises and Landlord’s right
to exercise its remedies under Section 12 for Tenant’s failure to comply with
its other obligations under this Lease with respect to surrender of the
Premises, including without limitation under Section 2.6, but subject to the
limitations of Section 2.7(d), Tenant shall pay to Landlord the following sum
applicable to such Portion of the Leased Premises within ten (10) business days
of the applicable Lease Expiration Date:

(i) as to the Portion of the Third Floor, a sum equal to $2.9355 per rentable
square foot per month of the rentable square footage of the entirety of the
Portion of the Third Floor multiplied by one month plus interest on sums
accruing at the Interest Rate for such period;

(ii) as to the Additional Floor, a sum equal to $2.9355 per rentable square foot
per month of the rentable square footage of the entirety of the Additional Floor
multiplied by six months plus interest on sums accruing at the Interest Rate on
a month-by-month basis for such period;

(iii) as to the Remainder, a sum equal to $2.9355 per rentable square foot per
month of the rentable square footage of the entirety of each floor of the
Remainder of which a portion is not surrendered by Tenant by the Lease
Expiration Date, multiplied by twelve months plus interest on sums accruing at
the Interest Rate on a month-by-month basis for such period.

The penalty payment described above shall apply regardless of whether Landlord
consents to any holding over by Tenant pursuant to Section 2.7(b). For the
avoidance of doubt, if Tenant exercises the Extension Option in accordance with
Article 15, the penalty payment shall not apply as a result of Tenant’s
occupancy of the Extension Floors during the Extended Term.

(b) Holdover Rent. Any holding over by Tenant after expiration of the Lease Term
as to a specified Portion of the Leased Premises, as may be extended with
respect to a portion of the Remainder pursuant to the Extension Option, shall
neither constitute a renewal nor extension of this Lease nor give Tenant any
rights in or to such Portion of the Leased Premises except as expressly provided
in this paragraph. Any such holding over to which Landlord has consented shall
be construed to be a tenancy from month to month, terminable upon thirty
(30) days written notice on the same terms and conditions herein specified
insofar as applicable, except that rent per month during such holdover period
(“Holdover Rent”) shall be as set forth below. Any holding over to which
Landlord has not consented shall be a tenancy at sufferance, and Landlord shall
be entitled under law to recover possession of such specified Portion of the
Leased Premises, and shall be entitled to exercise its remedies under Section 12
for Tenant’s failure to comply with its other obligations under this Lease with
respect to surrender of the Leased Premises, including without limitation under
Section 2.6, but subject to the limitations of Section 2.7(d). Additionally,
Tenant will owe Holdover Rent for every day of Tenant’s continued holding over
of the applicable Portion of the Leased Premises, but subject to the limitations
of Section 2.7(d). Holdover Rent shall be in an amount equal to:

(i) $2.9355 per rentable square foot per month as to the entirety of the Portion
of the Third Floor and/or the entirety of the Additional Floor (as applicable)
for any time period after the Lease Expiration Date applicable to such Portion
of the Leased Premises through and until the Lease Expiration Date applicable to
the Remainder;

(ii) $4.50 per rentable square foot per month as to the entirety of the Portion
of the Third Floor, the entirety of the Additional Floor, and/or any entire
floor of the Remainder, in each case of which any portion thereof is occupied by
Tenant, for any time period after the Lease Expiration Date applicable to the
Remainder.

For the avoidance of doubt, if the Extension Option is exercised by Tenant
pursuant to Article 15, the Extended Term shall only be applicable to the
Extension Floors, and any holdover by Tenant of the Portion of the Third Floor,
the Additional Floor or any other portions of the Remainder not comprising the
Extension Floors shall be measured from the original Lease Expiration Date
applicable thereto.

If a Lease Expiration Date occurs on a day other than the first day of a
calendar month, or the date upon which Tenant fails to surrender a Portion of
the Leased Premises occurs on a day other than the last day of a calendar month,
then the Holdover Rent for such fractional month will be prorated on the basis
of the actual number of days in such month. Holdover Rent shall be payable
monthly in advance by the first day of each 30-day period constituting any
holdover period without prior demand.

 

 

6



--------------------------------------------------------------------------------

(c) Definition of Holdover. Because the penalty payments and Holdover Rent owed
to Landlord in the event of any holding over by Tenant are significant, the
parties wish to clarify their agreement as to the acts or omissions of Tenant
which would constitute “holding over” under this Section 2.7. “Holding over” or
“holdover” shall mean the failure of Tenant to deliver possession of the
applicable Portion of the Leased Premises to Landlord free and clear of
occupants, substantially free of its Furniture and in substantial compliance
with Section 2.6. While it is the expectation of the parties that Tenant will
have fully complied with its obligations under Section 2.6, if Tenant failed to
remove all of its Furniture or failed to remove its exterior signage in
accordance with Section 2.6, but has otherwise delivered exclusive possession of
the relevant Portion of the Leased Premises free from occupants, and
substantially free of its Furniture and otherwise substantially in compliance
with Section 2.6, the same shall not constitute a holdover by Tenant triggering
Landlord’s right to the penalty payments specified in Section 2.7(a) nor
Holdover Rent. In that event, Landlord shall be entitled to the remedies
specified in Section 2.6.

(d) Liquidated Damages. LANDLORD AND TENANT AGREE THAT THE PAYMENT OF THE
PENALTY PAYMENTS SPECIFIED IN SECTION 2.7(a) AND THE HOLDOVER RENT SPECIFIED IN
SECTION 2.7(b) ARE A REASONABLE ESTIMATE OF DAMAGES TO LANDLORD AS A RESULT OF
TENANT’S FAILURE TO SURRENDER ANY PORTION OF THE LEASED PREMISES BY THE
APPLICABLE LEASE EXPIRATION DATE OR EARLIER TERMINATION OF THIS LEASE AND,
EXCEPT AS SET FORTH IN SECTION 2.6, SHALL CONSTITUTE LANDLORD’S SOLE AND
EXCLUSIVE RIGHT TO DAMAGES FOR FAILURE TO SURRENDER ANY PORTION OF THE LEASED
PREMISES BY THE APPLICABLE LEASE EXPIRATION DATE OR EARLIER TERMINATION OF THIS
LEASE. NOTWITHSTANDING ANY PROVISION OF THIS LEASE TO THE CONTRARY, LANDLORD
WAIVES ANY RIGHT TO SEEK ANY OTHER DAMAGES CLAIMED BY LANDLORD AS DIRECTLY OR
PROXIMATELY RELATING TO TENANT’S FAILURE TO SURRENDER THE PREMISES BY THE
SPECIFIED LEASE EXPIRATION DATE INCLUDING WITHOUT LIMITATION CONSEQUENTIAL
DAMAGES. BY INITIALING THE SPACES BELOW, LANDLORD AND TENANT EXPRESSLY AGREE TO
ABIDE BY THE TERMS AND PROVISIONS OF THIS SECTION 2.7(d) GOVERNING LIQUIDATED
DAMAGES.

 

/s/ J.M.     /s/ V. Pilette     Landlord     Tenant

ARTICLE 3

RENT, LATE CHARGES AND SECURITY DEPOSITS

3.1 Additional Rent. A material portion of Tenant’s consideration in entering
the Purchase Agreement was Landlord’s agreement to lease the Leased Premises to
Tenant on a rent and operating expense- free basis during the Lease Term.
Accordingly, subject to Section 2.7, the remainder of this Section 3.1 and
Article 5, no rent, nor property taxes, insurance costs or operating expenses of
any kind or nature incurred or owed by Landlord in its ownership of the Project
shall be due from Tenant during the Lease Term. Notwithstanding the foregoing,
to the extent any charges, payments or reimbursements are due to Landlord from
Tenant pursuant to the terms of this Lease, the same shall be paid by Tenant as
“Additional Rent”.

3.2 Late Charge And Interest On Rent In Default. Tenant acknowledges that the
late payment by Tenant of any Holdover Rent or any Additional Rent will cause
Landlord to incur certain costs and expenses not contemplated under this Lease,
the exact amounts of which are extremely difficult or impractical to fix. Such
costs and expenses will include without limitation, administration and
collection costs and processing and accounting expenses. Therefore, if any
installment of Holdover Rent is not received by Landlord from Tenant within five
(5) calendar days after the same becomes due, Tenant shall immediately pay to
Landlord a late charge in an amount equal to the amount set forth in Article 1
as the “Late Charge Amount,” and if any Additional Rent is not received by
Landlord within five (5) calendar days after the same becomes due, Tenant shall
immediately pay to Landlord a late charge in an amount equal to 5% of the
Additional Rent not so paid. Notwithstanding the foregoing or anything to the
contrary contained in this Lease, in no event shall such late charge be owed in
connection with a late payment of the penalty payments specified in
Section 2.7(a). Landlord and Tenant agree that this late charge represents a
reasonable estimate of such costs and expenses and is fair compensation to
Landlord for the anticipated loss Landlord would suffer by reason of Tenant’s
failure to make timely payment. In no event shall this provision for a late
charge be deemed to grant to Tenant a grace period or extension of time within
which to pay any rental installment or prevent Landlord from exercising any
right or remedy available to Landlord upon Tenant’s failure to pay each rental
installment due under this Lease when due, including the right to terminate this
Lease. If any Holdover Rent or Additional Rent (including the penalty payments
under Section 2.7(a)) remains delinquent for a period in excess of ten
(10) calendar days, then, in addition to any applicable late charge, Tenant
shall pay to Landlord interest on any sum that is not so paid from said tenth
day at the rate of the lesser of (i) the Prime Rate as published most recently
in the Wall Street Journal plus five percent (5%) and (ii) the maximum rate of
interest not prohibited or made usurious by Law (the “Interest Rate”) until
paid.

 

 

7



--------------------------------------------------------------------------------

3.3 Payment Of Rent and Other Payments. Except as specifically provided
otherwise in this Lease, all rent and any other payments due hereunder shall be
paid in lawful money of the United States, without any abatement, reduction or
offset for any reason whatsoever, to Landlord at such address as Landlord may
designate from time to time. Tenant’s obligation to pay Holdover Rent and all
Additional Rent shall be appropriately prorated at the commencement and
expiration of the Lease Term.

ARTICLE 4

USE OF LEASED PREMISES AND OUTSIDE AREA

4.1 Permitted Use. Tenant shall be entitled to use the Leased Premises solely
for the “Permitted Use” as set forth in Article 1 and for no other purpose
whatsoever. Tenant shall continuously use the Leased Premises for such purpose
for the entire Lease Term, and at all times in strict accordance with all Laws
and Private Restrictions. Any discontinuance of such use for a period of twenty
(20) consecutive calendar days (excluding any time periods during which Tenant
is consolidating or moving its operations) shall entitle Landlord to terminate
the Lease as to such abandoned part of the Leased Premises upon thirty
(30) days’ written notice from Landlord to Tenant. Tenant shall have the right
to use those portions of the Outside Areas and the parking areas of the Project
as may be designated by Landlord from time to time such use to be in conjunction
with its Permitted Use of the Leased Premises and solely for the purposes for
which they were designated and intended and for no other purposes whatsoever.

4.2 General Limitations On Use. Tenant shall not do or permit anything to be
done in or about the Leased Premises, the Building, the Outside Areas, the
Property, or the Project which does or could (i) jeopardize the structural
integrity of the Building or (ii) cause damage to any part of the Leased
Premises, the Building, the Outside Areas, the Property, or the Project. Tenant
shall not operate any equipment within the Leased Premises which does or could
(i) injure, vibrate or shake the Leased Premises or the Building, (ii) damage,
overload or impair the efficient operation of any electrical, plumbing, heating,
ventilating or air conditioning systems within or servicing the Leased Premises
or the Building, or (iii) damage or impair the efficient operation of the
sprinkler system (if any) within or servicing the Leased Premises or the
Building. Landlord agrees that use of the Leased Premises consistent with the
uses by Tenant as of the Effective Date of the Purchase Agreement do not violate
any of the foregoing prohibitions. Subject to Section 6.5, Tenant shall not
install any equipment or antennas on or make any penetrations of the exterior
walls or roof of the Building, without the prior written consent of Landlord,
which consent may be withheld in Landlord’s sole discretion. Tenant shall not
affix any equipment to or make any penetrations or cuts in the floor, ceiling,
walls or roof of the Leased Premises without the prior written consent of
Landlord which consent may be withheld in Landlord’s sole discretion. Tenant
shall not place any loads upon the floors, walls, ceiling or roof systems which
could endanger the structural integrity of the Building or damage its floors,
foundations or supporting structural components. Tenant shall not place any
explosive, flammable or harmful fluids or other waste materials in the drainage
systems of the Leased Premises, the Building, the Outside Areas, the Property,
or the Project. In no event shall the Leased Premises be used for biotechnology
or so-called “wet” laboratory purposes. Tenant shall not drain or discharge any
fluids in the landscaped areas or across the paved areas of the Property. Tenant
shall not use any of the Outside Areas for the storage of its materials,
supplies, inventory or equipment and all such materials, supplies, inventory or
equipment shall at all times be stored within the Leased Premises. Tenant shall
not commit nor permit to be committed any waste in or about the Leased Premises,
the Building, the Outside Areas, the Property, or the Project.

4.3 Noise And Emissions. All noise generated by Tenant in its use of the Leased
Premises shall be confined or muffled so that it does not interfere with the
businesses of or annoy the occupants and/or users of adjacent properties. All
dust, fumes, odors and other emissions generated by Tenant’s use of the Leased
Premises shall be sufficiently dissipated in accordance with sound environmental
practice and exhausted from the Leased Premises in such a manner so as not to
interfere with the businesses of or annoy the occupants and/or users of adjacent
properties, or cause any damage to the Leased Premises, the Building, the
Outside Areas, the Property, or the Project or any component part thereof or the
property of adjacent property owners.

4.4 Parking. Tenant shall have the use without charge, on an undesignated and
unreserved basis, of the number of parking spaces set forth in Article 1 above,
such spaces to be undesignated and unreserved spaces in the surface parking lot
areas of the Project as depicted on Exhibit B. Tenant’s use of the parking
spaces shall be subject to Landlord’s reasonable rules and regulations, and
subject to the terms and conditions of the Reciprocal Easement Agreement and
Declaration of Covenants, Conditions and Restrictions dated January 19, 2009 and
recorded on January 30, 2009 in the Official Records of San Mateo County,
California as Document No. 2009-008980 (the “REA”). Tenant shall not use any
parking spaces for truck parking or loading except for spaces specifically
designated for such use by Landlord. Tenant shall not, at any time, park or
permit to be parked any recreational vehicles, inoperative vehicles or equipment
in the Outside Areas or on any portion of the Property or the Project. Tenant
agrees to assume responsibility for compliance by its employees and invitees
with the parking provisions contained herein. Except for vehicles that Landlord
has asked Tenant to remove, Tenant shall not tow or cause to be towed any
vehicle located on the Property or the Project until three (3) full business
days after Tenant has provided written notice to Landlord identifying such
vehicle by brand, model, color, and license plate number and state. Landlord
reserves the right to grant easements and access rights to others for use of the
parking areas on the Property, provided that such grants do not unreasonably
interfere with Tenant’s use of the parking areas.

 

 

8



--------------------------------------------------------------------------------

4.5 Signs. Subject to Section 2.6, Tenant may retain, throughout the term of the
Lease, Tenant’s signage that exists as of the Effective Date at the Leased
Premises, the exterior of the Building, the Outside Areas, the Property or the
Project. Other than such signage as exists on the Effective Date, Tenant shall
not place or install on or within any portion of the Leased Premises, the
exterior of the Building, the Outside Areas, the Property, or the Project any
sign, advertisement, banner, placard, or picture which is visible from the
exterior of the Leased Premises. Tenant shall not place or install on or within
any portion of the Leased Premises, the exterior of the Building, the Outside
Areas, the Property, or the Project any other business identification sign which
is visible from the exterior of the Leased Premises, including any rooftop
signage. Landlord may remove any signs, advertisements, banners, placards or
pictures so placed by Tenant on or within the Leased Premises, the exterior of
the Building, the Outside Areas, the Property, or the Project and charge to
Tenant the cost of such removal, together with any costs incurred by Landlord to
repair any damage caused thereby, including any cost incurred to restore the
surface (upon which such sign was so affixed) to its original condition. Tenant
shall remove all of Tenant’s signs that were installed by Tenant (including
without limitation such signage as exists as of the Effective Date) or installed
by Landlord on behalf of Tenant, repair any damage caused thereby, and restore
the surface upon which the sign was affixed to its original condition, all to
Landlord’s satisfaction, in accordance with Section 2.6.

4.6 Compliance With Laws And Private Restrictions. Tenant shall abide by and
shall promptly observe and comply with, at its sole cost and expense, all Laws
and Private Restrictions respecting Tenant’s use and occupancy of the Leased
Premises, the Building, the Outside Areas, the Property, or the Project,
including, without limitation, building codes, the Americans With Disabilities
Act and the rules and regulations promulgated thereunder. Notwithstanding the
foregoing, subject to Section 6.3, Tenant shall have no obligation to make any
modifications, alterations or improvements to the Leased Premises or any portion
of the Property in order to comply with any Laws or Private Restrictions.

4.7 Compliance With Insurance Requirements. With respect to any insurance
policies required or permitted to be carried by Landlord in accordance with the
provisions of this Lease, Tenant shall not conduct nor permit any other person
to conduct any activities nor keep, store or use (or allow any other person to
keep, store or use) any item or thing within the Leased Premises, the Building,
the Outside Areas, the Property, or the Project which (i) is prohibited under
the terms of any such policies, (ii) could result in the termination of the
coverage afforded under any of such policies, (iii) could give to the insurance
carrier the right to cancel any of such policies, or (iv) could cause an
increase in the rates (over standard rates) charged for the coverage afforded
under any of such policies. Tenant shall comply with all requirements of any
insurance company, insurance underwriter, or Board of Fire Underwriters which
are necessary to maintain, at standard rates, the insurance coverages carried by
either Landlord or Tenant pursuant to this Lease.

4.8 Landlord’s Right To Enter. Landlord and its agents, contractors and
representatives shall have the right to enter (A) the elevator lobby,
stairwells, or service elevators within the Leased Premises, and/or onto the
roof of the Building, without advance notice to Tenant but with notice to be
provided after such entry, and (B) any other portion of the Leased Premises
during normal business hours after giving Tenant reasonable notice and subject
to Tenant’s reasonable security measures for the purpose of: (i) inspecting the
same; (ii) showing the Leased Premises to prospective purchasers, mortgagees or
tenants; (iii) making necessary alterations, additions or repairs; and
(iv) performing any of Tenant’s obligations when Tenant has failed to do so.
Landlord shall have the right to enter the Leased Premises during normal
business hours (or as otherwise agreed), subject to Tenant’s reasonable security
measures, for purposes of supplying any maintenance or services agreed to be
supplied by Landlord. Landlord shall have the right to enter the Outside Areas
during normal business hours for purposes of (i) inspecting the exterior of the
Building and the Outside Areas; (ii) posting notices of nonresponsibility (and
for such purposes Tenant shall provide Landlord at least thirty (30) days’ prior
written notice of any work to be performed on the Leased Premises); and
(iii) supplying any services to be provided by Landlord. Any entry into the
Leased Premises or the Outside Areas obtained by Landlord in accordance with
this paragraph shall not under any circumstances be construed or deemed to be a
forcible or unlawful entry into, or a detainer of the Leased Premises, or an
eviction, actual or constructive of Tenant from the Leased Premises or any
portion thereof.

4.9 Use Of Outside Areas. Tenant, in its use of the Outside Areas, shall at all
times ensure that it and Tenant’s Agents shall keep the Outside Areas free and
clear of all materials, equipment, debris, trash (except within existing
enclosed trash areas), inoperable vehicles, and other items which are not
specifically permitted by Landlord to be stored or located thereon by Tenant.
If, in the opinion of Landlord, Tenant or Tenant’s Agents are using any of the
Outside Areas for a use that is not permitted under this Lease by reason of, or
under claim of, the express or implied authority or consent of Tenant, then
Tenant, upon demand of Landlord, shall restrain, to the fullest extent then
allowed by Law, such unauthorized use, and shall initiate such appropriate
proceedings as may be required to so restrain such use. Landlord reserves the
right to grant easements and access rights to others for use of the Outside
Areas and shall not be liable to Tenant for any diminution in Tenant’s right to
use the Outside Areas as a result so long as such actions do not unreasonably
interfere with Tenant’s use of or access to the Leased Premises or its parking
rights granted hereunder.

 

9



--------------------------------------------------------------------------------

4.10 Environmental Protection. Tenant’s obligations under this Paragraph 4.10
shall survive the expiration or termination of this Lease.

(a) As used herein, the term “Hazardous Materials” shall mean any toxic or
hazardous substance, material or waste or any pollutant or infectious or
radioactive material, including but not limited to those substances, materials
or wastes regulated now or in the future under any of the following statutes or
regulations and any and all of those substances included within the definitions
of “hazardous substances,” “hazardous materials,” “hazardous waste,” “hazardous
chemical substance or mixture,” “imminently hazardous chemical substance or
mixture,” “toxic substances,” “hazardous air pollutant,” “toxic pollutant,” or
“solid waste” in the (a) Comprehensive Environmental Response, Compensation and
Liability Act of 1990 (“CERCLA” or “Superfund”), as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), 42 U.S.C. § 9601 et seq.,
(b) Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. § 6901 et
seq., (c) Federal Water Pollution Control Act (“FSPCA”), 33 U.S.C. § 1251 et
seq., (d) Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq., (e) Toxic Substances
Control Act (“TSCA”), 14 U.S.C. § 2601 et seq., (f) Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., (g) Carpenter-Presley-Tanner
Hazardous Substance Account Act (“California Superfund”), Cal. Health & Safety
Code § 25300 et seq., (h) California Hazardous Waste Control Act, Cal. Health &
Safety code § 25100 et seq., (i) Porter-Cologne Water Quality Control Act
(“Porter-Cologne Act”), Cal. Water Code § 13000 et seq., (j) Hazardous Waste
Disposal Land Use Law, Cal. Health & Safety codes § 25220 et seq., (k) Safe
Drinking Water and Toxic Enforcement Act of 1986 (“Proposition 65”), Cal.
Health & Safety code § 25249.5 et seq., (1) Hazardous Substances Underground
Storage Tank Law, Cal. Health & Safety code § 25280 et seq., (m) Air Resources
Law, Cal. Health & Safety Code § 39000 et seq., and (n) regulations promulgated
pursuant to said laws or any replacement thereof, or as similar terms are
defined in the federal, state and local laws, statutes, regulations, orders or
rules. Hazardous Materials shall also mean any and all other biohazardous wastes
and substances, materials and wastes which are, or in the future become,
regulated under applicable Laws for the protection of health or the environment,
or which are classified as hazardous or toxic substances, materials or wastes,
pollutants or contaminants, as defined, listed or regulated by any federal,
state or local law, regulation or order or by common law decision, including,
without limitation, (i) trichloroethylene, tetrachloroethylene,
perchloroethylene and other chlorinated solvents, (ii) any petroleum products or
fractions thereof, (iii) asbestos, (iv) polychlorinated biphenyls, (v) flammable
explosives, (vi) urea formaldehyde, (vii) radioactive materials and waste, and
(viii) materials and wastes that are harmful to or may threaten human health,
ecology or the environment.

(b) During the Lease Term, Tenant shall not store, use or dispose of any
Hazardous Materials, except only the types and minor quantities of Hazardous
Materials which are normally used in general office uses (e.g., janitorial
supplies, printer toner), and then only in strict accordance with all Laws at
Tenant’s cost. Tenant shall be solely responsible for and shall defend,
indemnify, and hold Landlord and the Landlord Parties harmless from and against
all claims, costs and liabilities, including reasonable attorneys’ fees and
costs, arising out of or in connection with Hazardous Materials brought onto or
used, stored, or disposed of at the Leased Premises by Tenant or Tenant’s Agents
during the Lease Term; provided that Tenant shall not be responsible for and,
such indemnity does not extend to contamination of the Leased Premises by
Hazardous Materials resulting from the gross negligence or willful misconduct of
Landlord or the Landlord Parties. If the presence of Hazardous Materials on the
Leased Premises caused or permitted by Tenant or Tenant’s Agents during the
Lease Term results in contamination or deterioration of water or soil, then
Tenant shall promptly take any and all action necessary to clean up such
contamination, but the foregoing shall in no event be deemed to constitute
permission by Landlord to allow the presence of such Hazardous Materials. Tenant
shall further be solely responsible for, and shall defend, indemnify, and hold
Landlord and owner and the Landlord Parties harmless from and against all
claims, costs and liabilities, including reasonable attorneys’ fees and costs,
arising out of or in connection with any removal, cleanup and restoration work
and materials required hereunder to remedy any contamination of the Leased
Premises and other property caused by Tenant or any of Tenant’s Agents during
the Lease Term and to return the Leased Premises and any other property of
whatever nature to their condition existing prior to the appearance of the
Hazardous Materials; provided that Tenant shall not be responsible for and, such
indemnity does not extend to claims, costs and liabilities arising out of or in
connection with any work required to remedy any contamination of the Leased
Premises resulting from the gross negligence or willful misconduct of Landlord
or owner.

(c) Upon termination or expiration of the Lease, Tenant at its sole expense
shall cause all Hazardous Materials placed in or about the Leased Premises, the
Building, the Property and/or the Project by Tenant, or Tenant’s Agents during
the Lease Term, and all installations (whether interior or exterior) made by or
on behalf of Tenant relating to the storage, use, disposal or transportation of
Hazardous Materials during the Lease Term, to be removed from the Property
and/or the Project and transported for use, storage or disposal in accordance
and compliance with all Laws and other requirements respecting Hazardous
Materials used or permitted to be used by Tenant. Tenant shall apply for and
shall obtain from all appropriate regulatory authorities (including any
applicable fire department or regional water quality control board) all permits,
approvals and clearances necessary for the closure of the Property and/or the
Project and shall take all other actions as may be required to complete the
closure of the Property and/or the Project as may be needed due to Tenant’s use
of the Leased Premises during the Lease Term. If during the Lease Term, Tenant
used, stored or disposed of Hazardous Materials in the Leased Premises, other
than only the types and minor quantities of Hazardous Materials which are
normally used in general office uses (e.g., janitorial supplies, printer toner),
Tenant shall undertake and submit to Landlord prior to vacating the applicable
Portion of the Leased Premises, an industrial hygiene assessment of the
applicable Portion of the Leased Premises (or floor thereof) from an
environmental consulting company reasonably acceptable to Landlord.

 

 

10



--------------------------------------------------------------------------------

(d) Landlord may voluntarily cooperate in a reasonable manner with the efforts
of all governmental agencies in reducing actual or potential environmental
damage. Tenant shall not be entitled to terminate this Lease or to any reduction
in or abatement of rent by reason of such compliance or cooperation except to
the extent such environmental damage unreasonably interferes with Tenant’s use
and occupancy of the Leased Premises. Tenant agrees at all times to cooperate
fully with the requirements and recommendations of governmental agencies
regulating, or otherwise involved in, the protection of the environment.

(e) Notwithstanding the foregoing or anything to the contrary contained in this
Lease, Tenant’s responsibility for the storage, use or disposal of Hazardous
Materials on the Property or the Project prior to the Lease Commencement Date
shall be governed by the terms of the Purchase Agreement (and any applicable
prior purchase agreement between the parties) and nothing contained in this
Lease shall serve to render ineffective the terms and conditions contained
therein, including without limitation Sections 7.1.3 and 7.1.4 of the Purchase
Agreement. The terms of this Section 4.10(e) shall survive the termination or
earlier expiration of this Lease.

4.11 Construction Activities. Tenant acknowledges that there may be other
construction occurring on the Property or the Project now and in the future,
including, but not limited to, the grading of land and the construction of
buildings, parking lots, parking garages, roadways, and other structures, and
improvements ancillary thereto. Tenant will not object thereto, will not seek to
impose any restriction or limitation thereon, will not assert any challenge
thereto, and will at all times cooperate with Landlord in obtaining and
maintaining any and all necessary government approvals and permits at no cost to
Tenant. Tenant further acknowledges that there will, necessarily, be some
disruption in the Project and of the business to be conducted by Tenant in the
Leased Premises, including, but not limited to, noise, dust, interruption and
re-routing of traffic, dislocation of parking, construction traffic, sidewalk
superintending, and the like. So long as such disruptions do not unreasonably
interfere with Tenant’s access to, use or occupancy of the Leased Premises, or
Tenant’s use of parking areas (subject to the potential designation of
alternative parking as contemplated in Section 1.02 of the REA), Tenant hereby
accepts said disruptions as a necessary and normal part of the above-described
grading and construction and hereby waives any and all claims for damages
resulting from the same, or resulting from the interruption or diminution of
Tenant’s business, or in any other manner resulting from or proximately caused
by such grading or by the construction of such buildings, parking lots, parking
garages, roadways, and other structures, and improvements ancillary thereto, and
further waives any claims for injunctive relief and any other relief that might
impede or interfere with the construction or renovation thereof. Tenant agrees
that Landlord may amend or modify the Rules and Regulations to address issues
relating to such construction activities and the orderly conduct of thereof, and
Tenant hereby agrees to comply therewith; provided, however, that in no event
shall the Rules and Regulations be amended in a manner that unreasonably
interferes with Tenant’s use or occupancy of the Leased Premises or its rights
otherwise granted hereunder.

4.12 Rules And Regulations. Landlord shall have the right from time to time to
establish rules and regulations and/or amendments or additions thereto
(collectively, “Rules and Regulations”), respecting the use of the Leased
Premises, the Outside Areas, the Property, and the Project for the care and
orderly management of thereof; provided, however, that in no event shall the
Rules and Regulations be amended in a manner that unreasonably interferes with
Tenant’s use or occupancy of the Leased Premises or its rights otherwise granted
hereunder. A copy of the present Rules and Regulations is attached hereto as
Exhibit E. Tenant shall comply with the Rules and Regulations. Upon delivery to
Tenant of a copy of any reasonable amendments or additions to the Rules and
Regulations, Tenant shall also comply therewith. Subject to Tenant’s right to
cure as specified in Section 12.1(b), a material violation by Tenant of any of
such Rules and Regulations shall constitute a breach by Tenant under this Lease.
If there is a conflict between the Rules and Regulations and any of the
provisions of this Lease, the provisions of this Lease shall prevail. Landlord
shall have no duty to enforce the Rules and Regulations against, nor shall
Landlord be responsible or liable to Tenant for the violation of such Rules and
Regulations by, any other tenant of the Property unless said failure
unreasonably interferes with Tenant’s rights hereunder.

4.13 Reservations. Landlord reserves the right from time to time to grant,
without the consent or joinder of Tenant, such easements, rights of way and
dedications that Landlord deems necessary, and to cause the recordation of
parcel maps and covenants, conditions, and restrictions, so long as such
easements, rights of way and dedications, maps, covenants, conditions and
restrictions do not unreasonably interfere with the use of the Leased Premises
by Tenant or its rights granted hereunder.

ARTICLE 5

REPAIRS, MAINTENANCE, SERVICES AND UTILITIES

5.1 Repair And Maintenance. Except in the case of damage to or destruction of
the Leased Premises, the Building, the Outside Areas, the Property, or the
Project caused by an act of God or other peril, in which case the provisions of
Article 10 shall control, the parties shall have the following obligations and
responsibilities with respect to the repair and maintenance of the Leased
Premises, the Building, the Outside Areas, the Property, and the Project.

 

 

11



--------------------------------------------------------------------------------

(a) Landlord’s and Tenant’s Obligations. Landlord shall, at its sole cost, at
all times during the Lease Term, keep and maintain in the same condition and
repair as existed as of the Effective Date the following portions of the Leased
Premises (i) all interior walls, floors and ceilings (provided that Landlord
shall not be obligated during the Lease Term to repaint or replace wall
coverings or floor coverings), (ii) windows, doors and skylights, (iii) all
electrical wiring, conduits and connectors, (iv) all plumbing, pipes, sinks,
toilets and drains, and (v) all lighting fixtures, bulbs and lamps and all
heating, ventilating and air conditioning equipment. Notwithstanding the
foregoing: (x) Tenant shall, at its sole cost and expense, repair all damage to
the Leased Premises, the Building, the Outside Areas, the Property, or the
Project in excess of ordinary wear and tear caused by the activities of Tenant,
its employees, invitees or contractors promptly following written notice from
Landlord to so repair such damages; and (y) during the period nine (9) months
beginning after the Lease Commencement Date, Landlord shall not be obligated to
replace any element of the Leased Premises so long as Landlord repairs such
element to a working and serviceable condition suitable for Tenant’s use.

(b) Landlord’s Obligations, Building and Building Systems. Landlord shall, at
Landlord’s sole cost, at all times during the Lease Term, maintain in good
condition and repair the foundation, roof structure, load-bearing and exterior
walls of the Building, and those Building elevators, electrical, plumbing, and
life safety (and Building central heating, ventilating, and air conditioning)
systems or components thereof which serve the Building but which do not serve,
or are not identifiable with, the Leased Premises or the premises leased to
other building tenants.

5.2 Utilities and Services. Landlord will furnish to the Leased Premises during
the period from 6:00 a.m. to 8:00 p.m., Monday through Friday, and 6:00 a.m. to
12 p.m. on Saturday, except for New Year’s Day, Presidents Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving, Christmas and such other holidays as
are generally recognized in San Francisco, California (hereafter, “Building
Standard Hours”), and subject to rules and regulations from time to time
established by Landlord: heating, air conditioning and ventilation in amounts
not less than the usage levels required by Tenant as of the Effective Date of
the Purchase Agreement for the Permitted Use. Tenant shall pay Landlord the
amount of Landlord’s then current hourly charge for Building standard HVAC usage
during any times other than Building Standard Hours. Notwithstanding anything to
the contrary herein, Landlord will furnish twenty-four (24) hours a day, seven
(7) days a week HVAC to Tenant’s server room(s). Tenant must provide a minimum
of 24 hours advance notice to Landlord, as to what after-hours usage Tenant will
require. Existing emergency back-up power circuits in the Premises will be made
available to Tenant for Tenant’s use.

(a) Subject to subparagraphs (c) and (d) below, Landlord will furnish to the
Leased Premises (including Tenant’s server room) twenty-four (24) hours a day,
seven (7) days a week: (a) elevator service, (b) electric current in amounts not
less than the usage levels required by Tenant as of the Effective Date of the
Purchase Agreement for the Permitted Use by building standard overhead
fluorescent fixtures and for Tenant’s computers, electronic data processing
machines, copying machines and other office equipment, located in the Leased
Premises, and (c) water for lavatory and drinking purposes. In addition,
Landlord shall furnish to Tenant janitorial service during the times and in the
manner that such services are customarily furnished in comparable office
buildings in the area; provided that in no event shall Landlord be obligated to
furnish janitorial service on Saturdays, Sundays, or legal holidays. It is
understood that subject to subparagraphs (c) and (d) below, such elevator
service, electric current and water will be available twenty-four (24) hours a
day.

(b) In the event any governmental entity promulgates or revises any statute,
ordinance or building, fire or other code or imposes mandatory controls or
guidelines on Landlord or the Building or any part thereof relating to the use
or conservation of energy, water, gas, light or electricity or the reduction of
automobile emissions or the provision of any other utility or service provided
with respect to this Lease, or in the event Landlord is required by law to make
alterations or to perform maintenance with respect to, any part of the Building
in order to comply with such mandatory controls, or guidelines, such compliance,
the making of such alterations and/or the performance of such maintenance shall
in no event entitle Tenant to any damages, relieve Tenant of the obligation to
pay Additional Rent (or, as applicable, Holdover Rent), or to perform each of
its other covenants hereunder or constitute or be construed as a constructive or
other eviction of Tenant.

(c) Without the prior written consent of Landlord, which Landlord may refuse in
its sole discretion, Tenant shall not: (a) connect or use any electrical
equipment that exceeds the capacity of the Building electrical system;
(b) connect any apparatus, machine or device through electrical outlets except
in the manner for which such outlets are designed and without the use of any
device intended to increase the plug capacity of any electrical outlet; or
(c) maintain at any time an electrical demand load in excess of 980,000 watts.
If Tenant’s electrical circuitry requires more than one 277 volt, 20 amp single
phase breaker per three kilowatts of connected load of electrical current or one
120 volt, 20 amp single phase breaker per 1.2 kilowatts of connected load of
electrical current, Landlord shall install at Tenant’s expense such additional
breakers and transformers as shall be reasonably required for such circuitry. At
any time that Tenant’s use of electricity exceeds 475,000 kilowatt hours per
month, Landlord shall have the right to impose a reasonable charge, as
determined by Landlord, for such excess use. Tenant acknowledges that the
heating, air conditioning and ventilating system of the Building is designed to
operate efficiently while electrical equipment such as customary lamps,
computers and other small fractional horsepower office machines are being used
in the Leased Premises and while the Leased Premises are occupied in any
Building System zone per the floor space plan provided. If the temperature
otherwise maintained in any portion of the Building or the Leased Premises by
the heating, air conditioning and ventilating system of the Building is affected
by

 

12



--------------------------------------------------------------------------------

(a) Tenant’s use of any lights, machines or equipment (including, without
limitation, computers, electronic data processing machines and copying
machines), or (b) the occupancy, as defined by the floor space plan, of the
Leased Premises is exceeded or (c) an electrical load that generates heat in
excess of 3,700,000 BTU / hour, Landlord shall have the right, unless Tenant
ceases and desists from such usage or excess occupancy within five (5) days
after written notice from Landlord, to install any machinery and equipment
reasonably necessary to restore temperature balance, and the cost thereof shall
be paid by Tenant to Landlord within thirty (30) days after receipt of demand by
Landlord.

5.3 Access Control. Except for providing Tenant with a card based access system
to the Leased Premises, which Landlord shall be responsible for repairing and
maintaining during the Lease Term, Tenant acknowledges that Landlord has not
undertaken any duty whatsoever to provide security for the Leased Premises, the
Building (other than the lobby as provided below), the Outside Areas, the
Property, or the Project and, accordingly, Landlord is not responsible for the
security of same or the protection of Tenant’s property or Tenant’s Agents. To
the extent Tenant determines that such security or protection services are
advisable or necessary, Tenant shall arrange for and pay the costs of providing
same, and shall cause such security or protection services to be coordinated
with any similar services, if any, being provided from time to time with respect
to any other portions of the Project. Landlord shall, at its sole cost, staff
the Building lobby during Building Hours with security. Tenant shall, at its
cost, staff the Building lobby during Building Hours with a receptionist.
Landlord may, but shall not be obligated to, also staff the Building lobby
during Building Hours with a receptionist.

5.4 Energy And Resource Consumption; Traffic Management System. So long as
Landlord does not unreasonably interfere with Tenant’s use and occupancy of the
Leased Premises or Tenant’s use of parking areas, Landlord may voluntarily
cooperate in a reasonable manner with the efforts of governmental or
quasi-governmental agencies and/or utility suppliers in reducing energy or other
resource consumption within, and/or vehicular traffic to and from, the Property
or the Project. Tenant shall not be entitled to terminate this Lease or to any
reduction in or abatement of rent by reason of such compliance or cooperation.
Tenant agrees at all times to cooperate fully with Landlord and to abide by all
reasonable rules established by Landlord (i) in order to maximize the efficient
operation of the electrical, heating, ventilating and air conditioning systems
and all other energy or other resource consumption systems within the Property,
and/or (ii) in order to comply with the requirements or recommendations of
utility suppliers and governmental or quasi-governmental agencies regulating the
consumption of energy and/or other resources, and/or (iii) in order to comply
with any requirements, recommendations, or guidelines relating to traffic
management.

5.5 Limitation Of Landlord’s Liability. Landlord shall not be liable to Tenant
for injury to Tenant, or Tenant’s Agents, damage to Tenant’s property or loss of
Tenant’s business or profits, nor shall Tenant be entitled to terminate this
Lease or to any reduction in or abatement of rent by reason of (i) Landlord’s
failure to provide security services or systems within the Property for the
protection of the Leased Premises, the Building or the Outside Areas, or the
protection of Tenant’s property or Tenant’s employees, or Tenant’s Agents, or
(ii) Landlord’s failure to perform any maintenance or repairs to the Leased
Premises, the Building, the Outside Areas, the Property, or the Project until
Tenant shall have first notified Landlord, in writing, of the need for such
maintenance or repairs, and then only after Landlord shall have had a reasonable
period of time following its receipt of such notice within which to perform such
maintenance or repairs, or (iii) any failure, interruption, rationing or other
curtailment in the supply of water, electric current, gas or other utility
service to the Leased Premises, the Building, the Outside Areas, the Property,
or the Project from whatever (other than Landlord’s gross negligence or willful
misconduct), or (iv) the unauthorized intrusion or entry into the Leased
Premises by third parties (other than Landlord).

5.6 Shipping and Receiving Area. Tenant shall be responsible, at its sole cost
and expense, for the maintenance and operation of shipping and receiving
services for Tenant in the Leased Premises. Tenant shall have control over the
shipping and receiving area in the Building, and such shipping and receiving
area shall be included in the Leased Premises, until the Lease Expiration Date
for the Remainder. Landlord shall have the right to receive packages for
delivery within the Building in the shipping and receiving area of the Leased
Premises without charge from Tenant. Landlord shall have the right to receive
deliveries for the Café in the area of the shipping and receiving area now
designated therefor, without charge from Tenant. Landlord’s access to the
shipping and receiving area shall be coordinated with Tenant’s representative
and subject to Tenant’s security requirements and any other reasonable
restrictions as may be imposed by Tenant from time to time.

ARTICLE 6

ALTERATIONS AND IMPROVEMENTS

6.1 By Tenant. Tenant shall not make any alterations to or modifications of the
Leased Premises or construct any improvements within the Leased Premises until
Landlord shall have first approved, in writing, the plans and specifications
therefor, which approval may be withheld in Landlord’s sole discretion unless
reasonably required in order to accommodate Tenant’s consolidation from the
Portion of the Third Floor and Additional Floor into the Remainder. Tenant shall
reimburse Landlord for all costs incurred by Landlord in connection with review
of such plans and specifications, including the cost of any third party
consultants or contractors to review plans and specifications and to inspect or
supervise any work performed by or on behalf of Tenant. Landlord’s approval of
Tenant’s plans and specifications shall create no liability on the part of
Landlord for their completeness, sufficiency, or compliance with Laws or Private
Restrictions.

 

13



--------------------------------------------------------------------------------

Tenant’s written request shall also contain a request (in bold, all capital
letters) for Landlord to elect whether or not it will require Tenant to remove
the subject alterations, modifications or improvements at the expiration or
earlier termination of this Lease. If such additional request is not included,
Landlord may make such election at the expiration or earlier termination of this
Lease (and for purposes of Tenant’s removal obligations set forth in
Paragraph 2.6 above, Landlord shall be deemed to have made the election at the
time the alterations, modifications or improvements were completed). All such
modifications, alterations or improvements, once so approved, shall be made,
constructed or installed by Tenant at Tenant’s expense (including all permit
fees and governmental charges related thereto), using a licensed contractor
first approved by Landlord, in substantial compliance with the Landlord approved
plans and specifications therefor. All work undertaken by Tenant shall be done
in accordance with all Laws and in a good and workmanlike manner using new
materials of good quality. Tenant shall not commence the making of any such
modifications or alterations or the construction of any such improvements until
(i) all required governmental approvals and permits shall have been obtained,
(ii) all requirements regarding insurance imposed by this Lease have been
satisfied, (iii) Tenant shall have given Landlord at least ten (10) days prior
written notice of its intention to commence such work so that Landlord may post
and file notices of non-responsibility, and (iv) if requested by Landlord,
Tenant shall have obtained contingent liability and broad form builder’s risk
insurance in an amount satisfactory to Landlord in its reasonable discretion to
cover any perils relating to the proposed work not covered by insurance carried
by Tenant pursuant to Article 9. In no event shall Tenant make any modification,
alterations or improvements whatsoever to the Outside Areas or the exterior or
structural components of the Building including, without limitation, any cuts or
penetrations in the floor, roof or exterior walls of the Leased Premises. As
used in this Article, the term “modifications, alterations and/or improvements”
shall include, without limitation, the installation of additional electrical
outlets, overhead lighting fixtures, drains, sinks, partitions, doorways, or the
like.

6.2 Ownership of Improvements. All modifications, alterations and improvements
made or added to the Leased Premises by Tenant during the Lease Term (other than
Tenant’s Furniture) shall be deemed real property and a part of the Leased
Premises, but shall remain the property of Tenant during the Lease Term. At the
expiration of the Lease Term as to a Portion of the Leased Premises or upon the
earlier termination of the Lease, all such modifications, alterations and
improvements shall automatically become the property of Landlord and shall be
surrendered as part of the Leased Premises in accordance with Article 2 unless
Landlord shall require Tenant to remove any such modification, alteration or
improvement pursuant to the provisions of Article 2. Tenant hereby covenants and
agrees not to grant a security interest in any such items to any party other
than Landlord. Any such modifications, alterations or improvements, once
completed, shall not be altered or removed from the Leased Premises during the
Lease Term without Landlord’s written approval first obtained in accordance with
the provisions of Paragraph 6.1 above. Landlord shall have no obligations to
reimburse Tenant for all or any portion of the cost or value of any such
modifications, alterations or improvements so surrendered to Landlord. All
modifications, alterations or improvements which are installed or constructed on
or attached to the Leased Premises by Landlord and/or at Landlord’s expense
shall be deemed real property and a part of the Leased Premises and shall be
property of Landlord. All lighting, plumbing, electrical, heating, ventilating
and air conditioning fixtures, building wall partitions, window coverings, wall
coverings and floor coverings installed by Tenant shall be deemed improvements
to the Leased Premises and not trade fixtures of Tenant.

6.3 Alterations Required By Law. Tenant shall make all modifications,
alterations and improvements to the Leased Premises, at its sole cost, that are
required by any Law because of (i) Tenant’s change of use of the Leased Premises
from the Permitted Use, (ii) Tenant’s application for any permit or governmental
approval (except that any permits obtained from or transferred by BAAQMD shall
be governed by the terms and conditions of the Purchase Agreement), or
(iii) Tenant’s making of any modifications, alterations or improvements to or
within the Leased Premises.

6.4 Liens. Tenant shall keep the Property and every part thereof free from any
lien, and shall pay when due all bills arising out of any work performed,
materials furnished, or obligations incurred by Tenant, or Tenant’s Agents
relating to the Property. If any such claim of lien is recorded against Tenant’s
interest in this Lease, the Property or any part thereof, Tenant shall bond
against, discharge or otherwise cause such lien to be entirely released within
thirty (30) days after receipt of notice that the same has been recorded.
Tenant’s failure to do so shall be conclusively deemed a material default under
the terms of this Lease.

6.5 Communications Equipment on Roof. During the Lease Term, Tenant shall have
the right, to maintain on the roof of the Building, and thereafter repair and
maintain, Tenant’s existing data and/or signal transmission equipment, such as a
satellite dish, microwave transmission facilities and the like, on the terms and
conditions set forth in Exhibit G.

ARTICLE 7

ASSIGNMENT AND SUBLETTING BY TENANT

7.1 By Tenant. Tenant shall not sublet the Leased Premises or any portion
thereof or assign its interest in this Lease, whether voluntarily or by
operation of Law, or permit the occupancy by other than Tenant, its employees
and contractors, without Landlord’s prior written consent which may be withheld
in Landlord’s sole discretion. Any subletting or assignment without Landlord’s
prior written consent, at Landlord’s election, shall constitute a default by
Tenant under the terms of this Lease and such subletting or assignment shall be
null and void and without effect.

 

14



--------------------------------------------------------------------------------

The acceptance of rent by Landlord from any person or entity other than Tenant,
or the acceptance of rent by Landlord from Tenant with knowledge of a violation
of the provisions of this paragraph, shall not be deemed to be a waiver by
Landlord of any provision of this Article or this Lease or to be a consent to
any subletting by Tenant or any assignment of Tenant’s interest in this Lease.
No subletting or assignment, even with the consent of Landlord, shall relieve
Tenant of its personal and primary obligation to pay rent and to perform all of
the other obligations to be performed by Tenant hereunder. Consent by Landlord
to one or more assignments of Tenant’s interest in this Lease or to one or more
sublettings of the Leased Premises shall not be deemed to be a consent to any
subsequent assignment or subletting. No subtenant shall have any right to assign
its sublease or to further sublet any portion of the sublet premises or to
permit any portion of the sublet premises to be used or occupied by any other
party. Upon an event of default while a sublease is in effect, Landlord may
collect directly from the sublessee all sums becoming due to Tenant under the
sublease and apply this amount against any sums due Landlord by Tenant, and
Tenant authorizes and directs any sublessee to make payments directly to
Landlord upon notice from Landlord. No direct collection by Landlord from any
sublessee shall constitute a novation or release of Tenant or any guarantor, a
consent to the sublease or a waiver of the covenant prohibiting subleases.
Landlord acknowledges and agrees that if Konica Minolta Systems Laboratory, Inc.
has not vacated its premises on or before the Closing under the Purchase
Agreement, then such tenancy shall be a permitted sublease from and after the
Effective Date of this Lease subject to the terms and conditions of
Section 9.7.1 of the Purchase Agreement.

7.2 Merger, Reorganization, or Sale of Assets. Except for a Permitted Transfer
(as defined below), any dissolution, spin-off or other disposition, merger,
consolidation or other reorganization of Tenant, or the sale, transfer or other
change in the aggregate over the Lease Term of more than 49% of the capital
stock, partnership or membership interests, or other equity interests, of
Tenant, or the sale or transfer of a material portion of the assets of Tenant,
shall be deemed a voluntary assignment of Tenant’s interest in this Lease;
provided, however, that the foregoing shall not apply so long as Tenant is an
entity whose outstanding stock is listed on a recognized security exchange, or
if at least 80% of its voting stock is owned by another entity, the voting stock
of which is so listed. Notwithstanding anything herein to the contrary, Tenant
may assign its entire interest under this Lease to a successor to Tenant by
purchase, merger, consolidation or reorganization without the consent of
Landlord, and a transfer of the capital stock of Tenant shall not be a deemed
assignment of this Lease, provided that all of the following conditions are
satisfied (a “Permitted Transfer”): (1) Tenant is not in default under this
Lease beyond any applicable notice and cure periods, (2) Tenant’s successor or
transferee shall own all or substantially all of the assets or stock of Tenant,
(3) Tenant’s successor or transferee shall have a net worth which is at least
equal to the greater of Tenant’s net worth at the date of this Lease or Tenant’s
net worth as of the day prior to the proposed purchase, merger, consolidation or
reorganization; and (4) Tenant shall give Landlord written notice at least
twenty (20) days prior to the effective date of the proposed purchase, merger,
reorganization or consolidation. Tenant’s notice to Landlord shall include
information and documentation showing that each of the above conditions has been
satisfied. If requested by Landlord, Tenant’s successor shall sign a
commercially reasonable form of assumption agreement.

ARTICLE 8

LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY

8.1 Limitation On Landlord’s and Owner’s Liability And Release. Landlord shall
not be liable to Tenant for, and Tenant hereby releases Landlord, its Affiliates
and its officers, directors, shareholders, partners, principals, members,
agents, employees, lenders, attorneys, contractors and consultants
(collectively, “Landlord Parties”) from, any and all liability, whether in
contract, tort or on any other basis, for any injury to or any damage sustained
by Tenant or any of Tenant’s Agents, any damage to Tenant’s property, or any
loss to Tenant’s business, loss of Tenant’s profits or other financial loss of
Tenant resulting from or attributable to the condition of, the management of,
the repair or maintenance of, the protection of, the supply of services or
utilities to, the damage in or destruction of the Leased Premises, the Building,
the Property, the Outside Areas, or the Project, including without limitation
(i) the failure, interruption, rationing or other curtailment or cessation in
the supply of electricity, water, gas or other utility service to the Project,
the Property, the Building or the Leased Premises; (ii) the vandalism or
forcible entry into the Project, the Property, the Building or the Leased
Premises; (iii) the penetration of water into or onto any portion of the
Project, the Property, the Building or the Leased Premises; (iv) the failure to
provide security and/or adequate lighting in or about the Project, the Property,
the Building or the Leased Premises, (v) the existence of any design or
construction defects within the Project, the Property, the Building, the
Furniture or the Leased Premises; (vi) the failure of any mechanical systems to
function properly (such as the HVAC systems); (vii) the blockage of access to
any portion of the Project, the Property, the Building or the Leased Premises,
except that Tenant does not so release the Landlord Parties from such liability
to the extent such damage is not covered by Tenant’s insurance and was
proximately caused by any of the Landlord Parties’ gross negligence, willful
misconduct, Landlord’s failure to perform its obligations under this Lease after
a reasonable period of time shall have lapsed following receipt of written
notice from Tenant to so perform such obligation. In this regard, Tenant
acknowledges that it is fully apprised of the provisions of Law relating to
releases, and particularly to those provisions contained in Section 1542 of the
California Civil Code which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

15



--------------------------------------------------------------------------------

Notwithstanding such statutory provision, and for the purpose of implementing a
full and complete release and discharge, Tenant hereby (i) waives the benefit of
such statutory provision and (ii) acknowledges that, subject to the exceptions
specifically set forth herein, the release and discharge set forth in this
paragraph is a full and complete settlement and release and discharge of all
claims and is intended to include in its effect, without limitation, all claims
which Tenant, as of the date hereof, does not know of or suspect to exist in its
favor.

8.2 Indemnification. Tenant shall defend, with competent counsel satisfactory to
Landlord, the Landlord Parties against any claims made or legal actions filed or
threatened against any of the Landlord Parties with respect to: (i) subject to
the terms of Section 4.6, violation of Law or Private Restriction; (ii) or
death, bodily injury, personal injury, or property damage suffered by any third
party occurring within the Leased Premises, the Building, the Outside Areas, the
Property, or the Project, in each case to the extent arising from Tenant’s or
Tenant’s Agents’ use, occupancy or activities of the Leased Premises, the
Building, the Outside Areas, the Property, or the Project during the Lease Term,
and Tenant shall indemnify and hold the Landlord Parties harmless from any loss,
liability, penalties, or expense whatsoever (but excluding consequential
damages) resulting therefrom, except to the extent directly caused by the gross
negligence or willful misconduct of Landlord or the Landlord Party. This
Section 8.2 shall in no way apply to or alter the terms and conditions contained
in the Purchase Agreement including without limitation Sections 7.1.3(A) and
7.1.3(B) thereof. Tenant’s obligations under this Section 8.2 shall survive the
expiration or sooner termination of this Lease.

ARTICLE 9

INSURANCE

9.1 Tenant’s Insurance. Tenant shall maintain insurance complying with all of
the following:

(a) Tenant shall procure, pay for and keep in full force and effect, at all
times during the Lease Term, the following:

(i) Commercial general liability insurance insuring Tenant against liability for
personal injury, bodily injury, death and damage to property occurring within
the Leased Premises, or resulting from Tenant’s use or occupancy of the Leased
Premises, the Building, the Outside Areas, the Property, or the Project, or
resulting from Tenant’s activities in or about the Leased Premises, the Outside
Areas, the Property, or the Project, with coverage in an amount equal to
Tenant’s Required Liability Coverage (as set forth in Article 1), which
insurance shall contain “blanket contractual liability” and “broad form property
damage” endorsements insuring Tenant’s performance of Tenant’s obligations to
indemnify Landlord as contained in this Lease;

(ii) Fire and property damage insurance in “special form” coverage insuring
Tenant against loss from physical damage to Tenant’s personal property,
inventory, trade fixtures and improvements within the Leased Premises with
coverage for the full actual replacement cost thereof;

(iii) Business income/extra expense insurance sufficient to pay Additional Rent
for a period of not less than twelve (12) months;

(iv) Plate glass insurance, at actual replacement cost;

(v) In the event a motor vehicle is to be used by Tenant in connection with its
business operation from the Leased Premises, Comprehensive Automobile Liability
Insurance coverage with limits of not less than $1,000,000 combined single limit
coverage against bodily injury liability and property damage liability arising
out of the use by or on behalf of Tenant, its agents and employees in connection
with this Lease, of any owned, non-owned or hired motor vehicles;

(vi) Workers’ compensation insurance (statutory coverage) with employer’s
liability in amounts not less than $1,000,000 insurance sufficient to comply
with all laws; and

(vii) With respect to making of any alterations or modifications or the
construction of improvements or the like undertaken by Tenant, course of
construction, commercial general liability, automobile liability and workers’
compensation (to be carried by Tenant’s contractor), in an amount and with
coverage reasonably satisfactory to Landlord.

(b) Each policy of liability insurance required to be carried by Tenant pursuant
to this paragraph or actually carried by Tenant with respect to the Leased
Premises or the Property: (i) shall, except with respect to insurance required
by subparagraph (a)(vi) above, name Landlord, and such others as are designated
by Landlord, as additional insureds; (ii) shall be primary insurance providing
that the insurer shall be liable for the full amount of the loss, up to and
including the total amount of liability set forth in the declaration of
coverage, without the right of contribution from or prior payment by any other
insurance coverage of Landlord; (iii) shall be in a form satisfactory to
Landlord; (iv) shall be carried with companies reasonably acceptable to Landlord
with Best’s ratings of at least A and (v) shall provide that such policy shall
not be subject to cancellation, lapse or change except after at least thirty
(30) days prior written notice to Landlord, and (vi) shall contain a so-called
“severability” or “cross liability” endorsement. Each policy of property
insurance maintained by Tenant with respect to the Leased Premises or the
Property or any property therein (x) shall provide that such policy shall not be
subject to cancellation, lapse or change except after at least thirty (30) days
prior written notice to Landlord and (y) shall contain a waiver and/or a
permission to waive by the insurer of any right of subrogation against Landlord,
its partners, principals, members, officers, employees, agents and contractors,
which might arise by reason of any payment under such policy or by reason of any
act or omission of Landlord, its partners, principals, members, officers,
employees, agents and contractors.

 

 

16



--------------------------------------------------------------------------------

(c) Prior to the Effective Date, Tenant shall deliver to Landlord, with respect
to each policy of insurance required to be carried by Tenant pursuant to this
Article, a copy of such policy (appropriately authenticated by the insurer as
having been issued, premium paid) or a certificate of the insurer certifying in
form satisfactory to Landlord that a policy has been issued, premium paid,
providing the coverage required by this paragraph and containing the provisions
specified herein. With respect to each renewal or replacement of any such
insurance, the requirements of this paragraph must be complied with not less
than thirty (30) days prior to the expiration or cancellation of the policies
being renewed or replaced. Landlord may, at any time and from time to time
inspect and/or copy any and all insurance policies required to be carried by
Tenant pursuant to this Article. If Landlord’s Lender, insurance broker, advisor
or counsel determines at any time that the amount of coverage set forth in
Paragraph 9.1(a) for any policy of insurance Tenant is required to carry
pursuant to this Article is not adequate, then Tenant shall increase the amount
of coverage for such insurance to such greater amount as Landlord’s Lender,
insurance broker, advisor or counsel deems adequate. In the event Tenant does
not maintain said insurance, Landlord may, in its sole discretion and without
waiving any other remedies hereunder, procure said insurance and Tenant shall
pay to Landlord as additional rent the cost of said insurance plus a ten percent
(10%) administrative fee.

9.2 Landlord’s Insurance. With respect to insurance maintained by Landlord:

(a) Landlord shall maintain, as the minimum coverage required of it by this
Lease, fire and property damage insurance in so-called special form coverage
insuring Landlord (and such others as Landlord may designate) against loss from
physical damage to the Building with coverage of not less than one hundred
percent (100%) of the full actual replacement cost thereof subject to
deductibles reasonably determined by Landlord. Such fire and property damage
insurance, at Landlord’s election but without any requirements on Landlord’s
behalf to do so, (i) may be written in so-called “all risk” form, excluding only
those perils commonly excluded from such coverage by Landlord’s then property
damage insurer; (ii) may provide coverage for physical damage to· the
improvements insured for up to the entire full actual replacement cost thereof;
and/or (iii) may be endorsed to cover loss or damage caused by any additional
perils against which Landlord may elect to insure, including earthquake and/or
flood. Landlord shall not be required to cause such insurance to cover any of
Tenant’s personal property, inventory, and trade fixtures, or any modifications,
alterations or improvements made or constructed by Tenant to or within the
Leased Premises. Landlord shall use commercially reasonable efforts to obtain
such insurance at competitive rates.

(b) Landlord shall maintain commercial general liability insurance insuring
Landlord (and such others as are designated by Landlord) against liability for
personal injury, bodily injury, death, and damage to property occurring in, on
or about, or resulting from the use or occupancy of the Property, or any portion
thereof, with combined single limit coverage of at least Ten Million Dollars
($10,000,000). Landlord may carry such greater coverage as Landlord or
Landlord’s Lender, insurance broker, advisor or counsel may from time to time
determine is reasonably necessary for the adequate protection of Landlord, the
Property, and the Project.

(c) Landlord may maintain any other insurance which in the opinion of its
insurance broker, advisor or legal counsel is prudent in carry under the given
circumstances, provided such insurance is commonly carried by owners of property
similarly situated·and operating under similar circumstances.

9.3 Mutual Waiver Of Subrogation. Landlord hereby releases Tenant, and Tenant
hereby releases Landlord and its respective partners, principals, members,
officers, agents, employees and servants, from any and all liability for loss
resulting from damage or injury to the property of the other in or about the
Leased Premises, the Property, or the Project which is caused by or results from
a peril or event or happening during the term of the Lease which is covered by
insurance actually carried and in force at the time of the loss by the party
sustaining such loss; provided, however, that such waiver shall be effective
only to the extent permitted by the insurance covering such loss and to the
extent such insurance is not prejudiced thereby.

ARTICLE 10

DAMAGE TO LEASED PREMISES

10.1 Landlord’s Duty To Restore. If the Leased Premises, the Building or the
Outside Area are damaged by any peril after the Effective Date of this Lease,
Landlord shall not be obligated to restore the same. Without limiting the
foregoing, Landlord shall have no obligation to restore any alterations,
modifications or improvements made by Tenant to the Leased Premises or any of
Tenant’s personal property, inventory or trade fixtures.

10.2 Insurance Proceeds. All insurance proceeds available from the fire and
property damage insurance carried by Landlord shall be paid to and become the
property of Landlord. All insurance proceeds available from insurance carried by
Tenant which cover loss of property that is Landlord’s property or would become
Landlord’s property on termination of this Lease shall be paid to and become the
property of Landlord, and the remainder of such proceeds shall be paid to and
become the property of Tenant. The determination of Landlord’s property and
Tenant’s property shall be made pursuant to Paragraph 6.2.

10.3 Landlord’s Right To Terminate. Landlord shall have the option to terminate
this Lease as to a Portion of the Leased Premises (and as to the Remainder, the
entirety of any floor thereof) in the event any of the following occurs, which
option may be exercised only by delivery to Tenant of a written notice of
election to terminate within thirty (30) days after the date of such damage or
destruction:

 

17



--------------------------------------------------------------------------------

(a) Any given floor of any Portion of the Leased Premises are damaged to an
extent exceeding fifty percent (50%) of the square footage of that floor.

(b) (i) Such Portion of the Leased Premises are damaged to an extent, within
Landlord’s reasonable discretion, that creates a safety risk, causes risk of
damage to or inoperability of a building system or increases the cost of, or
makes unavailable the insurance required to be maintained by the parties by the
terms of this Lease; and (ii) Tenant does not offer in writing within fifteen
(15) days after receipt of Landlord’s notice of termination, to repair, at
Tenant’s cost, such Portion of the Leased Premises to the extent necessary to
eliminate such risks or conditions, or Tenant thereafter does not promptly
commence or diligently pursue such repair to completion.

(c) The Building is damaged by any peril covered by valid and collectible
insurance actually carried by Landlord and in force at the time of such damage
or destruction (an “insured peril”) to such an extent that the estimated cost to
restore the Building exceeds the lesser of (i) the insurance proceeds available
from insurance actually carried by Landlord plus the deductible with respect to
such insurance, or (ii) twenty percent (20%) of the then actual replacement cost
thereof;

(d) The Building is damaged by an uninsured peril.

(e) The Building is damaged by any peril and, because of the laws then in force,
the Building (i) cannot be restored at reasonable cost or (ii) if restored,
cannot be used for the same use being made thereof before such damage.

10.4 Tenant’s Right To Terminate. If the Leased Premises, the Building or the
Outside Area are damaged by any peril and Landlord does not elect to terminate
this Lease or is not entitled to terminate this Lease pursuant to this Article,
then Tenant shall have the option to terminate this Lease by delivery to
Landlord of a written notice of election to terminate.

10.5 Tenant’s Waiver. Landlord and Tenant agree that the provisions of
Paragraph 10.4 above, captioned “Tenant’s Right To Terminate”, are intended to
supersede and replace the provisions contained in California Civil Code,
Section 1932, Subdivision 2, and California Civil Code, Section 1934, and
accordingly, Tenant hereby waives the provisions of such Civil Code Sections and
the provisions of any successor Civil Code Sections or similar laws hereinafter
enacted.

ARTICLE 11

CONDEMNATION

11.1 Tenant’s Right To Terminate. Tenant shall have the option to terminate this
Lease upon any taking. Tenant must exercise such option within a reasonable
period of time, to be effective on the later to occur of (i) the date that
possession of that portion of the Leased Premises that is condemned is taken by
the condemnor or (ii) the date Tenant vacated the Leased Premises.

11.2 Landlord’s Right To Terminate. Landlord shall have the option to terminate
this Lease as to a Portion of the Leased Premises (and as to the Remainder, the
entirety of any floor thereof) upon any taking affecting such Portion of Leased
Premises, or to terminate this Lease in its entirety if more than twenty percent
(20%) of the Building or Property is taken. Any such option to terminate by
Landlord must be exercised within a reasonable period of time, to be effective
as of the date possession is taken by the condemnor.

11.3 Restoration. If any part of the Leased Premises or the Building is taken
and this Lease is not terminated, then Landlord shall not be obligated to repair
any damage occasioned thereby.

11.4 Temporary Taking. If a portion of the Leased Premises is temporarily taken
for any period, then the rights of Landlord and Tenant shall be determined in
accordance with Paragraphs 11.1 and 11.2 above.

11.5 Division Of Condemnation Award. Any award made for any taking of the
Property, the Building, or the Leased Premises, or any portion thereof, shall
belong to and be paid to Landlord, and Tenant hereby assigns to Landlord all of
its right, title and interest in any such award; provided, however, that Tenant
shall be entitled to receive any portion of the award that is made specifically
(i) for the taking of personal property, inventory or trade fixtures belonging
to Tenant, or (ii) for the interruption of Tenant’s business or its moving
costs. The rights of Landlord and Tenant regarding any condemnation shall be
determined as provided in this Article, and each party hereby waives the
provisions of Section 1265.130 of the California Code of Civil Procedure, and
the provisions of any similar law hereinafter enacted, allowing either party to
petition the Supreme Court to terminate this Lease and/or otherwise allocate
condemnation awards between Landlord and Tenant in the event of a taking of the
Leased Premises.

11.6 Taking Defined. The term “taking” or “taken” as used in this Article 11
shall mean any transfer or conveyance of all or any portion of the Property to a
public or quasi-public agency or other entity having the power of eminent domain
pursuant to or as a result of the exercise of such power by such an agency,
including any inverse condemnation and/or any sale or transfer by Landlord of
all or any portion of the Property to such an agency under threat of
condemnation or the exercise of such power.

 

18



--------------------------------------------------------------------------------

ARTICLE 12

DEFAULT AND REMEDIES

12.1 Events Of Tenant’s Default. Tenant shall be in default of its obligations
under this Lease if any of the following events occur:

(a) Tenant shall have failed to pay Holdover Rent or Additional Rent when due
within three (3) days after written notice from Landlord; or

(b) Tenant shall have done or permitted to be done any act, use or thing in its
use, occupancy or possession of the Leased Premises, the Building or the Outside
Areas which is prohibited by the terms of this Lease; or Tenant shall have
failed to perform any term, covenant or condition of this Lease (except those
requiring the payment of Holdover Rent or Additional Rent, which failures shall
be governed by subparagraph (a) above) and such prohibited act or failure shall
not be cured within thirty (30) days after written notice from Landlord to
Tenant specifying the nature of such prohibited action or failure and requesting
Tenant to cure the same; provided, however, that if such prohibited action or
failure cannot reasonably be cured within thirty (30) days, Tenant shall have
such longer period as is reasonably necessary to cure such failure provided that
Tenant commences its cure within such thirty (30) day period and prosecutes such
cure to completion.

(c) Tenant shall have sublet the Leased Premises or assigned or encumbered its
interest in this Lease in violation of the provisions contained in Article 7,
whether voluntarily or by operation of law; or

(d) Tenant or any Guarantor of this Lease shall have permitted or suffered the
sequestration or attachment of, or execution on, or the appointment of a
custodian or receiver with respect to, all or any substantial part of the
property or assets of Tenant (or such Guarantor) or any property or asset
essential to the conduct of Tenant’s (or such Guarantor’s) business, and Tenant
(or such Guarantor) shall have failed to obtain a return or release of the same
within sixty (60) days thereafter, or prior to sale pursuant to such
sequestration, attachment or levy, whichever is earlier; or

(e) Tenant or any Guarantor of this Lease shall have made a general assignment
of all or a substantial part of its assets for the benefit of its creditors; or

(f) Tenant or any Guarantor of this Lease shall have allowed (or sought) to have
entered against it a decree or order which: (i) grants or constitutes an order
for relief, appointment of a trustee, or condemnation or a reorganization plan
under the bankruptcy laws of the United States; (ii) approves as properly filed
a petition seeking liquidation or reorganization under said bankruptcy laws or
any other debtor’s relief law or similar statute of the United States or any
state thereof; or (iii) otherwise directs the winding up or liquidation of
Tenant; provided, however, if any decree or order was entered without Tenant’s
consent or over Tenant’s objection, Landlord may not terminate this Lease
pursuant to this subparagraph if such decree or order is rescinded or reversed
within sixty (60) days after its original entry; or

(g) Tenant or any Guarantor of this Lease shall have availed itself of the
protection of any debtor’s relief law, moratorium law or other similar law which
does not require the prior entry of a decree or order and same is not rescinded
or reversed within sixty (60) days after its original entry.

12.2 Landlord’s Remedies. In the event of any default by Tenant, and without
limiting Landlord’s right to indemnification as provided in Article 8.2,
Landlord shall have the following remedies, in addition to all other rights and
remedies provided by Law or otherwise provided in this Lease, to which Landlord
may resort cumulatively, or in the alternative:

(a) Landlord may, at Landlord’s election, keep this Lease in effect and enforce,
by an action at law or in equity, all of its rights and remedies under this
Lease including, without limitation, (i) the right to recover the rent and other
sums as they become due by appropriate legal action, (ii) the right to make
payments required by Tenant, or perform Tenant’s obligations and be reimbursed
by Tenant for the cost thereof with interest at the then maximum rate of
interest not prohibited by Law from the date the sum is paid by Landlord until
Landlord is reimbursed by Tenant, and (iii) the remedies of injunctive relief
and specific performance to prevent Tenant from violating the terms of this
Lease and/or to compel Tenant to perform its obligations under this Lease, as
the case may be.

(b) Landlord may, at Landlord’s election, terminate this Lease by giving Tenant
written notice of termination, in which event this Lease shall terminate on the
date set forth for termination in such notice, in which event Tenant shall
immediately surrender the Leased Premises to Landlord, and if Tenant fails to do
so, Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rent, enter upon and take possession of the Leased
Premises and expel or remove Tenant and any other person who may be occupying
the Leased Premises or any part thereof, without being liable for prosecution or
any claim or damages therefore. Any termination under this subparagraph shall
not relieve Tenant from its obligation to pay to Landlord all Holdover Rent and
Additional Rent then or thereafter due, or any other sums due or thereafter
accruing to Landlord, or, except as otherwise expressly set forth in this Lease,
from any claim against Tenant for damages previously accrued or then or
thereafter accruing.

 

19



--------------------------------------------------------------------------------

In no event shall any one or more of the following actions by Landlord, in the
absence of a written election by Landlord to terminate this Lease constitute a
termination of this Lease:

(i) Appointment of a receiver or keeper in order to protect Landlord’s interest
hereunder;

(ii) Consent to any subletting of the Leased Premises or assignment of this
Lease by Tenant, whether pursuant to the provisions hereof or otherwise; or

(iii) Any action taken by Landlord or any of the Landlord Parties, which is
intended to mitigate the adverse effects of any breach of this Lease by Tenant,
including, without limitation, any action taken to maintain and preserve the
Leased Premises on any action taken to relet the Leased Premises or any portion
thereof for the account at Tenant and in the name of Tenant.

(c) In the event Tenant breaches this Lease and abandons the Leased Premises,
Landlord may terminate this Lease, but this Lease shall not terminate unless
Landlord gives Tenant written notice of termination. If Landlord does not
terminate this Lease by giving written notice of termination, Landlord may
enforce all its rights and remedies under this Lease, including the right and
remedies provided by California Civil Code Section 1951.4 (“lessor may continue
lease in effect after lessee’s breach and abandonment and recover rent as it
becomes due, if lessee has right to sublet or assign, subject only to reasonable
limitations”), as in effect on the Effective Date of this Lease.

(d) In the event Landlord terminates this Lease and recovers possession of the
Leased Premises prior to the Lease Expiration Date applicable to the Remainder
as the same may be extended, Landlord hereby waives all rights and remedies
provided in California Civil Code Section 1951.2, as in effect on the Effective
Date of this Lease. Landlord acknowledges and agrees that Landlord has knowingly
and willingly agreed to the waiver in this Subsection (d) and has received
adequate consideration for such waiver.

(e) Any notice of Tenant’s breach or default given hereunder shall be effective
and shall subject Tenant to judgment for possession and judgment for the actual
amount of rent and other sums found to be due in an unlawful detainer or other
civil action, notwithstanding the fact that the amount of rent demanded in such
notice is not in fact correct, provided that (1) it is determined that some
amount of rent was owing, (2) the amount stated in the notice was identified in
such notice as an estimated amount, and (3) the amount claimed in the notice was
reasonably estimated. The amount claimed in such notice shall be conclusively
presumed to have been reasonably estimated if, in relation to the amount
determined to be due upon the trial or other judicial determination of that
issue, the estimated amount was no more than twenty percent (20%) more or less
than the amount determined to be due.

12.3 Landlord’s Default And Tenant’s Remedies. In the event Landlord fails to
perform its obligations under this Lease, Landlord shall nevertheless not be in
default under the terms of this Lease until such time as Tenant shall have first
given written notice specifying the nature of such failure to perform its
obligations, and then only after Landlord shall have had thirty (30) days
following its receipt of such notice within which to perform such obligations;
provided that, if longer than thirty (30) days is reasonably required in order
to perform such obligations, Landlord shall have such longer period. In the
event of Landlord’s default as above set forth, then, and only then, Tenant may
then proceed in equity or at law to compel Landlord to perform its obligations
and/or to recover damages proximately caused by such failure to perform (except
as and to the extent Tenant has waived its right to damages as provided in this
Lease).

12.4 Limitation Of Tenant’s Recourse. Tenant’s sole recourse against Landlord
shall be limited solely and exclusively to an amount which is equal to the
lesser of (a) the interest of Landlord in the Building and the Outside Areas, or
(b) the equity interest Landlord would have in the Building and the Outside
Areas if the Building and the Outside Areas were encumbered by third-party debt
in an amount equal to eighty percent (80%) of the value of the Building and the
Outside Areas (as such value is reasonably determined by Landlord). If Landlord
is a corporation, trust, partnership, joint venture, limited liability company,
unincorporated association, or other form of business entity, Tenant agrees that
(i) the obligations of Landlord under this Lease shall not constitute personal
obligations of the officers, directors, trustees, partners, joint venturers,
members, owners, stockholders, or other principals of such business entity, and
(ii) Tenant shall have recourse only to the interest of such corporation, trust,
partnership, joint venture, limited liability company, unincorporated
association, or other form of business entity in the Building for the
satisfaction of such obligations and not against the assets of such officers,
directors, trustees, partners, joint venturers, members, owners, stockholders or
principals.

12.5 Limitation of Landlord’s Recourse; Tenant’s Waiver. If Tenant is a
corporation, trust, partnership, joint venture, limited liability company,
unincorporated association, or other form of business entity, Landlord agrees
that the obligations of Tenant under this Lease shall not constitute personal
obligations of the officers, directors, trustees, partners, joint venturers,
members, owners, stockholders, or other principals of such business entity.
Landlord and Tenant agree that the provisions of Paragraph 12.3 above are
intended to supersede and replace the provisions of California Civil Code
Sections 1932(1), 1941 and 1942, and accordingly, Tenant hereby waives the
provisions of California Civil Code Sections 1932(1), 1941 and 1942 and/or any
similar or successor law regarding Tenant’s right to terminate this Lease or to
make repairs and deduct the expenses of such repairs from the rent due under
this Lease.

 

20



--------------------------------------------------------------------------------

ARTICLE 13

GENERAL PROVISIONS

13.1 Taxes On Tenant’s Property. Tenant shall pay before delinquency any and all
taxes, assessments, license fees, use fees, permit fees and public charges of
whatever nature or description levied, assessed or imposed against Tenant or
Landlord by a governmental agency arising out of, caused by reason of or based
upon Tenant’s ownership of the Furniture (collectively, the “Tenant’s
Interest”). Upon demand by Landlord, Tenant shall furnish Landlord with
satisfactory evidence of these payments. If any such taxes, assessments, fees or
public charges are levied against Landlord, Landlord’s property, the Building,
the Property, or the Project, or if the assessed value of the Building, the
Property, or the Project is increased by the inclusion therein of a value placed
upon Tenant’s Interest, regardless of the validity thereof, Landlord shall have
the right to require Tenant to pay such taxes, and if not paid and satisfactory
evidence of payment delivered to Landlord at least ten (10) days prior to
delinquency, then Landlord shall have the right to pay such taxes on Tenant’s
behalf and to invoice Tenant for the same. Tenant shall pay to Landlord, as
Additional Rent, the amount set forth in Landlord’s invoice within thirty
(30) days of the date it receives an invoice from Landlord setting forth the
amount of such taxes, assessments, fees, or public charge so levied. Failure by
Tenant to pay the amount so invoiced within such time period shall be
conclusively deemed a default by Tenant under this Lease. Tenant shall have the
right to bring suit in any court of competent jurisdiction to recover from the
taxing authority the amount of any such taxes, assessments, fees or public
charges so paid.

13.2 Subordination To Mortgages. This Lease is subject to and subordinate to all
existing and future ground leases, mortgages and deeds of trust, reciprocal
easement agreements, covenants, conditions and restrictions which affect the
Building, the Property, or the Project, and to all renewals, modifications,
consolidations, replacements and extensions thereof, provided that the lender or
other party to such agreements agrees not to disturb Tenant’s quiet possession
of the Leased Premises so long as Tenant is not in default beyond applicable
grace, notice and cure periods under the Lease. The foregoing subordination
shall be automatic and self-effectuating, without the need for any further
documentation; provided, however, that not later than the Effective Date,
Landlord shall deliver to Tenant a non-disturbance agreement from Landlord’s
Lender, if any, in favor of Tenant containing terms and conditions reasonably
acceptable to Tenant. Landlord shall have the right to subordinate or cause to
be subordinated to this Lease any of the items referred to in the first sentence
of this Section 13.2. Within ten (10) business days from written request of
Landlord to Tenant, Tenant shall promptly execute, acknowledge and deliver any
and all customary or reasonable documents or instruments which Landlord and any
lessor or lender of Landlord deems necessary or desirable to evidence such
subordination or priority of this Lease.

13.3 Tenant’s Attornment Upon Foreclosure. Tenant shall, upon request, attorn
(i) to any purchaser of the Building or the Property at any foreclosure sale or
private sale conducted pursuant to any security instruments encumbering the
Building or the Property, or (ii) to any grantee or transferee designated in any
deed given in lieu of foreclosure of any security interest encumbering the
Building or the Property. No such successor to Landlord’s interest in the
Building or the Property shall be liable for any default by Landlord or any
other matter that occurred prior to the date the successor succeeded to
Landlord’s interest in this Lease.

13.4 Mortgagee Protection. In the event of any default on the part of Landlord,
Tenant will give notice by registered mail to any Lender who shall have
requested, in writing, to Tenant that it be provided with such notice, and
Tenant shall offer such Lender a reasonable opportunity to cure the default,
including time to obtain possession of the Leased Premises by power of sale or
judicial foreclosure or other appropriate legal proceedings if reasonably
necessary to effect a cure.

13.5 Estoppel Certificate. Tenant will, following any request by Landlord,
promptly execute and deliver to Landlord an estoppel certificate substantially
in form attached as Exhibit F, (i) certifying that this Lease is unmodified and
in full force and effect, or, if modified, stating the nature of such
modification and certifying that this Lease, as so modified, is in full force
and effect, (ii) stating the date to which the rent and other charges are paid
in advance, if any, (iii) acknowledging that there are not, to Tenant’s
knowledge, any uncured defaults on the part of Landlord hereunder, or specifying
such defaults if any are claimed, and (iv) certifying such other information
about this Lease as may be reasonably requested by Landlord, its Lender or
prospective lenders, investors or purchasers of the Building or the Property.
Tenant’s failure to execute and deliver such estoppel certificate within ten
(10) business days after Landlord’s request therefore shall be a material
default by Tenant under this Lease, and Landlord shall have all of the rights
and remedies available to Landlord as Landlord would otherwise have in the case
of any other material default by Tenant. Landlord and Tenant intend that any
statement delivered pursuant to this paragraph may be relied upon by any Lender
or purchaser or prospective Lender or purchaser of the Building, the Property,
or any interest in them.

13.6 Transfer By Landlord. Landlord and its successors in interest shall have
the right to transfer any portions (including all) of their interest in the
Building, the Property, or any portion thereof at any time and to any person or
entity. In the event of any such transfer, the Landlord originally named herein
(and in the case of any subsequent transfer, the transferor), from the date of
such transfer, (i) shall be automatically relieved, without any further act by
any person or entity, of all liability for the performance of the obligations of
the Landlord hereunder which may accrue after the date of such transfer and
(ii) shall be relieved of all liability for the performance of the obligations
of Landlord hereunder which have accrued before the date of transfer it its
transferee agrees in writing to assume and perform all such prior obligations of
the Landlord hereunder. Tenant shall attorn to any such transferee. After the
date of any such transfer, the term “Landlord” as used herein shall mean the
transferee of such interest in the Building or the Property.

 

 

21



--------------------------------------------------------------------------------

13.7 Force Majeure. The time for performance of the obligations of each of the
parties under this Lease (other than the obligations to pay money) shall be
temporarily extended, if such party is prevented or delayed in performing such
obligations by reason of any strikes, lockouts or labor disputes; government
restrictions, regulations, controls, action or inaction; civil commotion; or
extraordinary weather, fire or other acts of God.

13.8 Notices. Any notice required or permitted to be given under this Lease
shall be in writing and (i) personally delivered, (ii) sent by United States
mail, registered or certified mail, postage prepaid, return receipt requested,
(iii) sent by Federal Express or similar nationally recognized overnight courier
service, or (iv) transmitted by facsimile with a hard copy sent within one
(1) business day by any of the foregoing means, and in all cases addressed as
follows, and such notice shall be deemed to have been given upon the date of
actual receipt or delivery (or refusal to accept delivery) at the address
specified below (or such other addresses as may be specified by notice in the
foregoing manner) as indicated on the return receipt or air bill:

 

If to Tenant:   

Electronics For Imaging, Inc.

303 Velocity Way

Foster City, California 94404

Attention: Roger Wang

Facsimile: (650) 357-3598

 

with a copy to:

 

Electronics For Imaging, Inc.

303 Velocity Way

Foster City, California 94404

Attention: General Counsel

Facsimile: (650) 357-3776

If to Landlord:   

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, California 94404

Attention: Jeff Lang

Facsimile: (650) 522-5455

 

with a copy to:

 

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, CA 94404

Attention: Legal Department

Facsimile: (650) 522-5771

Any notice given in accordance with the foregoing shall be deemed received upon
actual receipt or refusal to accept delivery.

13.9 Definitions. Any term that is given a special meaning by any provision in
this Lease shall, unless otherwise specifically stated, have such meaning
wherever used in this Lease or in any Addenda or amendment hereto. In addition
to the terms defined in Article 1, the following terms shall have the following
meanings:

(a) Law. The term “Law” shall mean any judicial decisions and any statute,
constitution, ordinance, resolution, regulation, rule, administrative order,
land use approval, entitlement, general or specific plan, use permit, or other
requirements of any municipal, county, state, federal, or other governmental
agency or authority having jurisdiction over the parties to this Lease, the
Leased Premises, the Building, the Property, or the Project, or any of them, in
effect either at the Effective Date of this Lease or at any time during the
Lease Term, including, without limitation, any regulation, order, or policy of
any quasi-official entity or body (e.g. a board of fire examiners or a public
utility or special district).

(b) Lender. The term “Lender” shall mean the holder of any promissory note or
other evidence of indebtedness secured by the Property or any portion thereof.

(c) Private Restrictions. The term “Private Restrictions” shall mean (as they
may exist from time to time) any and all covenants, conditions and restrictions,
private agreements of which tenant is given notice, easements, and any other
recorded documents or instruments affecting the use of the Property, the
Building, the Leased Premises, the Outside Areas, or the Project of which Tenant
is given notice, including without limitation the REA. Tenant, at the written
request of Landlord, shall at any time or times execute any new Private
Restrictions that are either (1) requested by Landlord and do not unreasonably
interfere with Tenant’s use of the Leased Premises, or (2) required by any
applicable governmental or quasi-governmental agency.

(d) Rent. The term “Rent” shall mean collectively Holdover Rent (as applicable)
and all Additional Rent.

 

 

22



--------------------------------------------------------------------------------

13.10 General Waivers. One party’s consent to or approval of any act by the
other party requiring the first party’s consent or approval shall not be deemed
to waive or render unnecessary the first party’s consent to or approval of any
subsequent similar act by the other party. No waiver of any provision hereof, or
any waiver of any breach of any provision hereof, shall be effective unless in
writing and signed by the waiving party. The receipt by Landlord of any rent or
payment with or without knowledge of the breach of any other provision hereof
shall not be deemed a waiver of any such breach. No waiver of any provision of
this Lease shall be deemed a continuing waiver unless such waiver specifically
states so in writing and is signed by both Landlord and Tenant. No delay or
omission in the exercise of any right or remedy accruing to either party upon
any breach by the other party under this Lease shall impair such right or remedy
or be construed as a waiver of any such breach theretofore or thereafter
occurring. The waiver by either party of any breach of any provision of this
Lease shall not be deemed to be a waiver of any subsequent breach of the same or
any other provisions herein contained.

13.11 Governing Law; Waiver of Trial by Jury. THIS LEASE SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA. IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF THE SUPERIOR COURT OF CALIFORNIA LOCATED IN THE COUNTY OF SAN
MATEO, OR THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
CALIFORNIA, AND (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA
LAW, AND (III) TO THE EXTENT ENFORCEABLE, IN THE INTEREST OF SAVING TIME AND
EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT
OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP
OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE LEASED PREMISES, THE
BUILDING, THE OUTSIDE AREA, THE PROPERTY, OR THE PROJECT AND/OR ANY CLAIM FOR
INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY.

13.12 Miscellaneous. Should any provisions of this Lease prove to be invalid or
illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provisions hereof, and such remaining provisions shall
remain in full force and effect. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor. Any copy of this Lease which is executed by the parties shall be deemed
an original for all purposes. This Lease shall, subject to the provisions
regarding assignment, apply to and bind the respective heirs, successors,
executors, administrators and assigns of Landlord and Tenant. The term “party”
shall mean Landlord or Tenant as the context implies. If Tenant consists of more
than one person or entity, then all members of Tenant shall be jointly and
severally liable hereunder. Submission of this Lease for review, examination or
signature by Tenant does not constitute an offer to lease, a reservation of or
an option for lease, and notwithstanding any inconsistent language contained in
any other document, this Lease is not effective as a lease, sublease, or
otherwise until execution and delivery by both Landlord and Tenant, and no party
shall have any binding obligations pursuant hereto until such party shall have
executed this Lease and delivered an executed copy of this Lease to the other
party. The captions in this Lease are for convenience only and shall not be
construed in the construction or interpretation of any provision hereof. When
the context of this Lease requires, the neuter gender includes the masculine,
the feminine, a partnership, corporation, limited liability company, joint
venture, or other form of business entity, and the singular includes the plural.
The terms “must,” “shall,” “will,” and “agree” are mandatory. The term “may” is
permissive. When a party is required to do something by this Lease, it shall do
so at its sole cost and expense without right of reimbursement from the other
party unless specific provision is made therefore. Landlord and Tenant shall
both be deemed to have drafted this Lease, and the rule of construction that a
document is to be construed against the drafting party shall not be employed in
the construction or interpretation of this Lease. Where Tenant is obligated not
to perform any act or is not permitted to perform any act, Tenant is also
obligated to restrain any others reasonably within its control, including
agents, invitees, contractors, subcontractors and employees, from performing
such act. Landlord shall not become or be deemed a partner or a joint venturer
with Tenant by reason of any of the provisions of this Lease.

ARTICLE 14

CORPORATE AUTHORITY; BROKERS AND ENTIRE AGREEMENT

14.1 Corporate Authority. If Tenant is a corporation, each individual executing
this Lease on behalf of such corporation represents and warrants that Tenant is
validly formed and duly authorized and existing, that Tenant is qualified to do
business in the State in which the Leased Premises are located, that Tenant has
the full right and legal authority to enter into this Lease, and that he or she
is duly authorized to execute and deliver this Lease on behalf of Tenant in
accordance with its terms. If Landlord is a corporation, each individual
executing this Lease on behalf of such corporation represents and warrants that
Landlord is validly formed and duly authorized and existing, that Landlord is
qualified to do business in the State in which the Leased Premises are located,
that Landlord has the full right and legal authority to enter into this Lease,
and that he or she is duly authorized to execute and deliver this Lease on
behalf of Landlord in accordance with its terms.

 

 

23



--------------------------------------------------------------------------------

14.2 Brokerage Commissions. Each party will indemnify, defend with competent
counsel, and hold the other harmless from any liability for the payment of any
real estate brokerage commissions, leasing commissions or finder’s fees claimed
by any real estate broker(s), leasing agent(s), finder(s), or salesmen to be
earned or due and payable by reason of the indemnifying party’s agreement or
promise (implied or otherwise) to pay (or to have the other party pay) such a
commission or finder’s fee by reason of this Lease. Landlord shall be
responsible for paying any commission owed to any broker engaged by Landlord and
Tenant shall be responsible for paying any commission owed to any broker engaged
by Tenant with respect to this Lease.

14.3 Entire Agreement. This Lease and the Exhibits (as described in Article 1),
which Exhibits are by this reference incorporated herein, constitute the entire
agreement between the parties, and there are no other agreements, understandings
or representations between the parties relating to the lease by Landlord of the
Leased Premises to Tenant, except as expressed herein; provided, however, that
nothing in this Lease shall affect or diminish any rights affecting any portion
of the Property granted by other agreements between the parties, including
without limitation the Purchase Agreement and any prior purchase and sale
agreements. No subsequent changes, modifications or additions to this Lease
shall be binding upon the parties unless in writing and signed by both Landlord
and Tenant.

14.4 Landlord’s Representations. Landlord hereby represents and warrants to
Tenant, that Landlord has the right and authority to lease the “Leased Premises”
to Tenant without the consent of any third party. Tenant acknowledges that
neither Landlord nor any of its agents made any representations or warranties
respecting the Property, the Building or the Leased Premises, upon which Tenant
relied in entering into the Lease, which are not expressly set forth in this
Lease. Tenant further acknowledges that neither Landlord nor any of its agents
made any representations as to (i) whether the Leased Premises may be used for
Tenant’s intended use under existing Law, or (ii) the suitability of the Leased
Premises for the conduct of Tenant’s business, or (iii) the exact square footage
of the Leased Premises, and that Tenant relies solely upon its own
investigations with respect to such matters

ARTICLE 15

OPTION TO EXTEND

Tenant is hereby granted one (1) option to extend the Lease Term applicable to
up to three (3) entire floors of the Remainder (other than the fourth (4th) and
sixth (6th) floors) for up to three (3) additional months (the “Extension
Option”). Tenant shall exercise the Extension Option, if at all, by providing
not less than sixty (60) days’ prior written notice to Landlord, specifying
(i) the extended date within such three (3) month period that will constitute
the Lease Expiration Date (the period from the original Lease Expiration Date to
the extended Lease Expiration Date being the “Extended Term”), and (ii) the
applicable floors (the “Extension Floors”). If Tenant exercises the Extension
Option, then the Lease Expiration Date applicable to the Extension Floors shall
be the date specified in Tenant’s notice. During the Extended Term, Tenant shall
pay rent (inclusive of all operating expenses including without limitation
property insurance and property taxes) at a rate of $4.50 per rentable square
foot as to the entirety of each and all Extension Floors, for each month of the
Extended Term, prorated for any partial month. All other terms of this Lease,
including any penalty fee and Holdover Rent applicable after expiration of the
Extended Term, shall continue unaffected by such extension.

[signature page follows]

 

24



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

LEASE BY AND BETWEEN ELECTRONICS FOR IMAGING, INC., as Tenant,

And GILEAD SCIENCES, INC. as Landlord

 

   

TENANT:

 

ELECTRONICS FOR IMAGING, INC.,

a Delaware corporation

Dated: November 1, 2012     By:   /s/ Vincent Pilette       Name: Vincent
Pilette       Title:    Chief Financial Officer    

LANDLORD:

 

GILEAD SCIENCES, INC.,

a Delaware corporation

Dated: November 1, 2012     By:   /s/ John F. Milligan      

Name: John F. Milligan

Title:   President and COO

 

H - 1